                    EXHIBIT A




Case
 Case6:20-cv-02055-KEM
       1:20-cv-00069 Document
                        Document
                              1-2 3Filed
                                     Filed
                                         07/27/20
                                           07/28/20Page
                                                    Page11
                                                         ofof
                                                            9090
             E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




             IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY


 HUS HARI BULJIC INDIVIDUALLY AND AS
 ADMINISTRATOR OF THE ESTATE OF SEDIKA
 BULJIC, HONARIO GARCIA INDIVIDUALLY AND
 AS ADMINISTRATOR OF THE ESTATE OF
 REBERIANO LENO GARCIA, AND ARTURO DE
 JESUS HERNANDEZ AND MIGUEL ANGEL
 HERNANDEZ AS CO-ADMINISTRATORS OF THE
 ESTATE OF JOSE LUIS AYALA, JR.,

                 PLAINTIFFS,                                      Case No. ______

      V.

 TYSON FOODS, INC., TYSON FRESH MEATS,
 INC., JOHN H. TYSON, NOEL W. WHITE, DEAN
 BANKS, STEPHEN R. STOUFFER, TOM
 BROWER, MARY A. OLEKSIUK, ELIZABETH
 CROSTON, TOM HART, HAMDIJA BEGANOVIC,
 JAMES COOK, RAMIZ MUHELJIC, GUSTAVO
 CABAREA, PUM PISNG, ALEX BUFF, WALTER
 CIFUENTES, MUWI HLAWNCEU, CODY
 BRUSTKERN, MARK SMITH, AND JOHN/JANE
 DOES 1-10,

                 DEFENDANTS.


                  PETITION AT LAW AND DEMAND FOR JURY TRIAL


                                         INTRODUCTION
       1.       This case arises from Tyson Foods’ fraudulent misrepresentations, gross

negligence, and incorrigible, willful and wanton disregard for worker safety at its pork processing

facility in Waterloo, Iowa (the “Waterloo Facility”). Despite an uncontrolled Covid-19 outbreak,

Tyson required its employees to work long hours in cramped conditions. Moreover, despite the

danger of COVID-19, Tyson failed to provide appropriate personal protective equipment and

failed to implement sufficient social distancing or safety measures to protect workers from the

outbreak. As a result, Sedika Buljic, Reberiano Garcia, Jose Luis Ayala, Jr., and more than 1,000



            Case
             Case6:20-cv-02055-KEM
                   1:20-cv-00069 Document
                                    Document
                                          1-2 3Filed
                                                 Filed
                                                     07/27/20
                                                       07/28/20Page
                                                                Page22
                                                                     ofof
                                                                        9090
             E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




other Tyson employees were infected with COVID-19 at the Waterloo Facility.

                                             PARTIES
Plaintiffs
       2.       Plaintiff Hus Hari Buljic is the duly appointed Administrator of the Estate of his

deceased wife, Sedika Buljic.

       3.       At all relevant times, Sedika Buljic was a Tyson Foods employee working at the

Waterloo Facility. She died on April 18, 2020 from complications of COVID-19.

       4.       Hus Hari Buljic’s injuries arose out of and in the course of Sedika Buljic’s

employment with Tyson Foods.

       5.       Plaintiff Honario Garcia is the duly appointed Administrator of the Estate of his

deceased father, Reberiano Garcia.

       6.       At all relevant times, Reberiano Garcia was a Tyson Foods employee working at

the Waterloo Facility. He died on April 23, 2020 from complications of COVID-19.

       7.       Honario Garcia’s injuries arose out of and in the course of Reberiano Garcia’s

employment with Tyson Foods.

       8.       Plaintiffs Arturo de Jesus Hernandez and Miguel Angel Hernandez are the duly

appointed Co-Administrators of the Estate of their deceased brother, Jose Luis Ayala, Jr.

       9.       At all relevant times, Jose Luis Ayala, Jr. was a Tyson Foods employee working

at the Waterloo Facility. He died on May 25, 2020 from complications of COVID-19.

       10.      Arturo de Jesus Hernandez and Miguel Angel Hernandez’s injuries arose out of and

in the course of Jose Luis Ayala, Jr.’s employment with Tyson Foods.

Defendant Tyson Foods
       11.      Defendant Tyson Foods, Inc. is the largest meat processor in the United States.




                         PETITION AND DEMAND FOR JURY TRIAL — PAGE 2 OF 29
            Case
             Case6:20-cv-02055-KEM
                   1:20-cv-00069 Document
                                    Document
                                          1-2 3Filed
                                                 Filed
                                                     07/27/20
                                                       07/28/20Page
                                                                Page33
                                                                     ofof
                                                                        9090
              E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




       12.       Tyson Foods, Inc. is a Delaware Corporation, with its principal place of business

in Springdale, Arkansas.

       13.       As a corporation, Tyson Foods, Inc. can act only through its agents, including its

employees, officers, and directors.

       14.       Tyson Foods, Inc. is vicariously liable for its agents’ acts and omissions within the

course and scope of their agency.

       15.       Defendant Tyson Fresh Meats, Inc. is a Delaware Corporation, with its principal

place of business in Springdale, Arkansas.

       16.       As a corporation, Tyson Fresh Meats can act only through its agents, including its

employees, officers, and directors.

       17.       Tyson Fresh Meats is vicariously liable for its agents’ acts and omissions within

the course and scope of their agency.

       18.       Tyson Fresh Meats is a wholly owned subsidiary of Tyson Foods, Inc. (collectively

“Tyson Foods” or “Tyson”).

Executive Defendants
       19.       Defendant John H. Tyson is the Chairman of Tyson Foods, Inc.

       20.       Defendant Noel W. White is the Chief Executive Officer of Tyson Foods, Inc.

       21.       Defendant Dean Banks is the President of Tyson Foods, Inc.

       22.       Defendant Stephen R. Stouffer is the President of Tyson Fresh Meats, Inc.

       23.       Defendant Tom Brower is Senior Vice President of Health and Safety for Tyson

Foods, Inc.

       24.       Defendant Mary A. Oleksiuk is the Chief Human Resources Officer of Tyson

Foods, Inc.

       25.       Defendant Elizabeth Croston is Executive Communications Manager for Tyson


                           PETITION AND DEMAND FOR JURY TRIAL — PAGE 3 OF 29
         Case
          Case6:20-cv-02055-KEM
                1:20-cv-00069 Document
                                 Document
                                       1-2 3Filed
                                              Filed
                                                  07/27/20
                                                    07/28/20Page
                                                             Page44
                                                                  ofof
                                                                     9090
              E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




Fresh Meats.

Supervisory Defendants
        26.      Defendant Tom Hart is the plant manager of the Tyson Waterloo Facility.

        27.      Defendant Hamdija Beganovic is the supervisor of the Tyson Waterloo Facility.

        28.      Defendant James Cook is the human resources director of the Tyson Waterloo

Facility.

        29.      Defendant Ramiz Muheljic is a general supervisor at the Tyson Waterloo Facility.

        30.      On information and belief, Defendants Gustavo Cabarea and Pum Pisng are

supervisors at the Tyson Waterloo facility and were Sedika Buljic’s direct supervisors.

        31.      On information and belief, Defendants Alex Buff, Walter Cifuentes and Muwi

Hlawnceu are supervisors at the Tyson Waterloo Facility and were Reberiano Garcia’s direct

supervisors.

        32.      On information and belief, Defendants Cody Brustkern and Mark Smith are

supervisors at the Tyson Waterloo Facility and were Jose Luis Ayala, Jr.’s direct supervisors.

        33.      Defendants John/Jane Does 1-10 are any unnamed managers or supervisors at the

Tyson Waterloo Facility responsible for Plaintiffs’ injuries. Because Sedika Buljic, Reberiano

Garcia, and Jose Luis Ayala, Jr. are deceased, the identifies of their direct supervisors and the full

chain of command at the Waterloo Facility are unknown at this time.

                                     JURISDICTION AND VENUE

        34.      This Court has jurisdiction over the Defendants because the acts and omissions

giving rise to the Plaintiffs’ claims occurred in Black Hawk County, Iowa.

        35.      Plaintiffs certify, pursuant to IA Code § 619.18, that this action meets applicable

jurisdictional requirements for amount in controversy.




                          PETITION AND DEMAND FOR JURY TRIAL — PAGE 4 OF 29
            Case
             Case6:20-cv-02055-KEM
                   1:20-cv-00069 Document
                                    Document
                                          1-2 3Filed
                                                 Filed
                                                     07/27/20
                                                       07/28/20Page
                                                                Page55
                                                                     ofof
                                                                        9090
                 E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




           36.      Venue is proper under IA Code § 616.18 because the Plaintiffs sustained injuries

and damages in Black Hawk County.

                               FACTS COMMON TO ALL CAUSES OF ACTION
The Pandemic
           37.      COVID-19 is an infectious respiratory disease caused by a novel coronavirus

(hereinafter “COVID-19” or “the virus”).

           38.      COVID-19 is highly contagious.

           39.      COVID-19 can result in serious, long-term health complications and has resulted

in more than 123,000 reported deaths in the United States to date.

           40.      Among these serious health complications, COVID-19 can cause inflammation in

the lungs, clogging the air sacs in the lungs, limiting the body’s oxygen supply and blood clots,

organ failure, liver damage, intestinal damage, heart inflammation, neurological malfunction, and

acute kidney disease.

           41.      The virus primarily spreads from person to person through respiratory droplets

produced when an infected person coughs or sneezes.

           42.      Spread is more likely when people are in close contact with one another (i.e., within

6 feet).

           43.      The virus can be spread by people who are asymptomatic, pre-symptomatic, or

mildly symptomatic.

           44.      Distinctive factors that affect workers’ risk for exposure to COVID-19 in meat

processing facilities include distance between workers, duration of contact and type of contact

between workers.

           45.      The best way to prevent infection and illness is to avoid being exposed to the virus.




                              PETITION AND DEMAND FOR JURY TRIAL — PAGE 5 OF 29
            Case
             Case6:20-cv-02055-KEM
                   1:20-cv-00069 Document
                                    Document
                                          1-2 3Filed
                                                 Filed
                                                     07/27/20
                                                       07/28/20Page
                                                                Page66
                                                                     ofof
                                                                        9090
             E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




       46.      On January 11, 2020, Chinese state media reported its first known death from

COVID-19; Japan, South Korea, and Thailand reported confirmed cases by January 20, 2020; and

the United States reported its first case on January 21, 2020.

       47.      On January 31, the United States Department of Health and Human Services

declared a national public health emergency.

       48.      On March 8, three COVID-19 cases were reported in Iowa.

       49.      On March 9, Iowa Governor Kim Reynolds issued a Proclamation of Disaster

Emergency in response to the COVID-19 outbreak.

       50.      On March 11, the World Health Organization declared the COVID-19 outbreak a

global pandemic.

       51.      On March 13, President Donald Trump declared a National Emergency in response

to the COVID-19 outbreak.

       52.      On or about March 13, Tyson Foods suspended all U.S. commercial business travel,

forbid all non-essential visitors from entering Tyson offices and facilities, and mandated that all

non-critical employees at its U.S. corporate office locations work remotely.

       53.      On March 17, Governor Reynolds proclaimed a State of Public Health Disaster

Emergency for the State of Iowa.

       54.      On March 17, COVID-19 cases were confirmed in Black Hawk County.

       55.      On March 24, President Trump approved a major disaster declaration for the State

of Iowa in response to the COVID-19 outbreak.

COVID-19 Outbreak at the Waterloo Facility
       56.      The Waterloo Facility is Tyson’s largest pork plant in the United States. The

facility employs approximately 2,800 workers who process approximately 19,500 hogs per day.




                         PETITION AND DEMAND FOR JURY TRIAL — PAGE 6 OF 29
         Case
          Case6:20-cv-02055-KEM
                1:20-cv-00069 Document
                                 Document
                                       1-2 3Filed
                                              Filed
                                                  07/27/20
                                                    07/28/20Page
                                                             Page77
                                                                  ofof
                                                                     9090
             E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




       57.      Tyson Foods has been focused on COVID-19 since January when it formed a

“company coronavirus task force.” On information and belief, Tyson formed this task force after

observing the impact of COVID-19 on its China operations.

       58.      On information and belief, by late-March or early-April, Tyson Foods executives

and supervisors or managers at the Waterloo Facility were aware that COVID-19 was spreading

through the plant.

       59.      On April 3, 2020, the CDC recommended that all Americans wear face coverings

in public to prevent asymptomatic spread of COVID-19.

       60.      Tyson Foods did not provide its workers at the Waterloo Facility with sufficient

face coverings, respirators, or other personal protective equipment.

       61.      Tyson Foods did not implement or enforce sufficient social distancing measures at

the Waterloo Facility.

       62.      On or about April 6, 2020, Tyson temporarily suspended operations at its Columbus

Junction plant after more than two dozen employees tested positive for COVID-19. Consequently,

a portion of the hogs that would have been processed at Columbus Junction were redirected to the

Waterloo Facility.

       63.      On or about April 6, 2020, Tyson Foods installed temperature check stations to scan

persons entering the Waterloo Facility for fever. Tyson knew or should have known these

temperature checks did not function as designed and workers taking certain medications could

lower their temperatures prior to coming to work and pass through even if they were ill.

       64.      On April 10, 2020, Black Hawk County Sherriff Tony Thompson and Black Hawk

County health officials visited the Waterloo Facility.




                         PETITION AND DEMAND FOR JURY TRIAL — PAGE 7 OF 29
         Case
          Case6:20-cv-02055-KEM
                1:20-cv-00069 Document
                                 Document
                                       1-2 3Filed
                                              Filed
                                                  07/27/20
                                                    07/28/20Page
                                                             Page88
                                                                  ofof
                                                                     9090
             E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




       65.      According to Sherriff Thompson, working conditions at the Waterloo Facility

“shook [him] to the core.” Workers were crowded elbow to elbow; most without face coverings.

       66.      Sheriff Thompson and other local officials lobbied Tyson to close the plant, but the

company refused.

       67.      On the night of April 12, 2020, nearly two dozen Tyson employees were admitted

to the emergency room at MercyOne Waterloo Medical Center.

       68.      On April 14, Black Hawk County officials asked Tyson to temporarily shut down

the plant. Again, the company refused.

       69.      On April 16, 2020, Tyson company officials publicly denied a COVID-19 outbreak

at the Waterloo Facility.

       70.      On or about April 17, 2020, twenty local elected officials sent a letter to Tyson

Foods imploring the company to take steps “to ensure the safety and well-being of Tyson’s

valuable employees and our community” and to “voluntarily cease operations on a temporary basis

at [the] Waterloo Facility so that appropriate cleaning and mitigation strategies can take place.”

The letter advised Tyson that: at least one Tyson employee had informed Waterloo health care

providers that he or she had been transferred to the Waterloo Facility from Tyson’s Columbus

Junction plant, which had closed due to a COVID-19 outbreak; workers did not have sufficient

personal protective equipment; social distancing measures were not being implemented or

enforced on the plant floor or in employee locker rooms; nurses at the Waterloo Facility lacked

sufficient medical supplies and were unable to accurately conduct temperature checks; and because

of language barriers, non-English speaking employees mistakenly believed they could return to

work while sick.

       71.      Tyson refused to close the plant and did not acknowledge the letter.




                            PETITION AND DEMAND FOR JURY TRIAL — PAGE 8 OF 29
         Case
          Case6:20-cv-02055-KEM
                1:20-cv-00069 Document
                                 Document
                                       1-2 3Filed
                                              Filed
                                                  07/27/20
                                                    07/28/20Page
                                                             Page99
                                                                  ofof
                                                                     9090
             E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




       72.      On information and belief, Tyson transferred workers to the Waterloo Facility from

its Columbus Junction plant after it shut down due to a COVID-19 outbreak.

       73.      On information and belief, Tyson failed to test or adequately quarantine workers

from the Columbus Junction plant before allowing them to enter the Waterloo Facility.

       74.      On information and belief, Tyson permitted subcontractors from one or more plants

that had shut down due to COVID-19 outbreaks to enter and move about the Waterloo Facility.

       75.      On information and belief, Tyson did not test or adequately quarantine these

subcontractors before allowing them to enter and move about the Waterloo Facility.

       76.      On information and belief, Tyson permitted or encouraged sick and symptomatic

employees and asymptomatic employees known or suspected to have been exposed to COVID-19

to continue working at the Waterloo Facility. At least one worker at the facility vomited on the

production line and management allowed him to continue working and return to work the next

day.

       77.      Tyson offered $500 “thank you bonuses” to employees who turned up for every

scheduled shift for three months. This policy further incentivized sick workers to continue coming

to work.

       78.      On information and belief, supervisors or managers at the Tyson Waterloo facility

told employees that their co-workers were sick with the flu (not COVID-19) and warned them not

to discuss COVID-19 at work.

       79.      On information and belief, high-level Tyson executives began lobbying the White

House for COVID-19 related liability protections as early as March and continued their lobbying

efforts throughout April. Tyson officials dined at the White House and participated in several calls

with President Trump and Vice President Pence during March and April.




                         PETITION AND DEMAND FOR JURY TRIAL — PAGE 9 OF 29
           Case
            Case6:20-cv-02055-KEM
                  1:20-cv-00069 Document
                                   Document
                                         1-2 3Filed
                                                Filed
                                                    07/27/20
                                                      07/28/20Page
                                                               Page1010
                                                                      ofof
                                                                         9090
             E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




       80.      On information and belief, Tyson executives lobbied, or directed others to lobby,

members of the U.S. House of Representatives or the U.S. Senate for COVID-19 related liability

protections.

       81.      On information and belief, Tyson executives lobbied, or directed others to lobby,

Iowa Governor Reynolds for COVID-19 related liability protections.

       82.      On information and belief, Tyson executives successfully lobbied, or directed

others to lobby, Governor Reynolds to issue an executive order stating that only the state

government, not local governments, had the authority to close businesses in northeast Iowa,

including the Tyson Waterloo facility.

       83.      On or about April 20, 2020, Governor Reynolds held a conference call with the

CEO of Tyson Foods, other high-ranking Tyson officials, and Tyson lobbyist Matt Eide. On

information and belief, Tyson officials downplayed the seriousness of the COVID-19 outbreak at

the Waterloo Facility and exaggerated the efficacy of safety measures implemented at the facility.

       84.      According to Tyson Foods, the company began winding down operations at the

Waterloo facility on April 20 because a lack of available healthy labor, but the plant did not shut

down until April 22, after the company had processed the remaining hog carcasses in its cooler.

       85.      On April 22, 2020, Tyson Foods announced plans to indefinitely suspended

operations at the Waterloo Facility.

       86.      On or about April 26, 2020, Tyson Foods placed a full-page advertisement in The

New York Times, Washington Post and Arkansas Democrat-Gazette entitled “A Delicate Balance:

Feeding the Nation and Keeping Our Employees Healthy,” asserting that “the food supply chain

is breaking.” The advertisement, signed by Defendant John H. Tyson, warned that “millions of

pounds of meat will disappear from the [U.S.] supply chain” due to plant closures and, “[a]s a




                         PETITION AND DEMAND FOR JURY TRIAL — PAGE 10 OF 29
         Case
          Case6:20-cv-02055-KEM
                1:20-cv-00069 Document
                                 Document
                                       1-2 3Filed
                                              Filed
                                                  07/27/20
                                                    07/28/20Page
                                                             Page1111
                                                                    ofof
                                                                       9090
               E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




result, there will be limited supply of our products available in grocery stores” until closed facilities

reopen. The advertisement stressed that Tyson had a “responsibility to feed our nation.”

         87.      Tyson publicly argued that it was necessary to continue operating meat processing

facilities during the pandemic (despite uncontrolled COVID-19 outbreaks at many of those

facilities) in order to feed Americans.

         88.      Tyson exports to China increased by 600% in the first quarter of 2020. In fact,

Tyson exported 1,289 tons of pork to China in April 2020, its largest single month total in more

than three years.

         89.      On April 28, President Trump signed an executive order classifying meat

processing plants as essential infrastructure that must remain open. The stated purpose for the order

was to avoid risk to the nation’s food supply.

         90.      On May 1, 2020, the human resources director of the Tyson Waterloo Facility told

local officials that the plant was weeks away from reopening; however, the plant reopened six days

later.

         91.      The Black Hawk County Health Department has recorded more than 1,000

infections among Tyson employees—more than one third of the Tyson Waterloo workforce—and

at least 5 workers have died.

         92.      Dr. Nafissa Cisse Egbuonye, director of the Black Hawk County Health

Department, attributed 90% of the county’s COVID-19 cases to the Tyson Waterloo Facility.

         93.      A grossly disproportionate number of Tyson Waterloo workers have been infected

with COVID-19 compared to the general populations of Black Hawk County and Iowa.

         94.      More than 8,500 Tyson employees have contracted COVID-19, more than double

the number for any other company, and at least 20 have died nationwide. A grossly




                           PETITION AND DEMAND FOR JURY TRIAL — PAGE 11 OF 29
          Case
           Case6:20-cv-02055-KEM
                 1:20-cv-00069 Document
                                  Document
                                        1-2 3Filed
                                               Filed
                                                   07/27/20
                                                     07/28/20Page
                                                              Page1212
                                                                     ofof
                                                                        9090
             E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




disproportionate number of Tyson workers have been infected with COVID-19 compared to the

general population of the United States.

       95.      At all relevant times, the Defendants individually and collectively had

responsibility for Ms. Buljic, Mr. Garcia and Mr. Ayala’s safety and work conditions.

       96.      Plaintiff Hus Hari Buljic, as Administrator of the Estate of Sedika Buljic, seeks

recovery from Defendants for all damages cognizable under Iowa law including but not limited to:

                a.     Sedika Buljic’s pre-death physical and mental pain and suffering;

                b.     Sedika Buljic’s pre-death loss of function of the mind and body;

                c.     Sedika Buljic’s pre-death fright and emotional distress;

                d.     Sedika Buljic’s pre-death medical expenses;

                e.     Pecuniary loss of accumulation to the Estate of Sedika Buljic;

                f.     Interest on premature burial expenses; and

                g.     Past and future loss of the love, services, society, companionship, support,

                       affection, and consortium suffered by Hus Hari Buljic as a result of the

                       death of his wife.

       97.      Plaintiff Honario Garcia, as Administrator of the Estate of Reberiano Garcia, seeks

recovery from Defendants for all damages cognizable under Iowa law including but not limited to:

                a.     Reberiano Garcia’s pre-death physical and mental pain and suffering;

                b.     Reberiano Garcia’s pre-death loss of function of the mind and body;

                c.     Reberiano Garcia’s pre-death fright and emotional distress;

                d.     Reberiano Garcia’s pre-death medical expenses;

                e.     Pecuniary loss of accumulation to the Estate of Reberiano Garcia;

                f.     Interest on premature burial expenses; and




                         PETITION AND DEMAND FOR JURY TRIAL — PAGE 12 OF 29
        Case
         Case6:20-cv-02055-KEM
               1:20-cv-00069 Document
                                Document
                                      1-2 3Filed
                                             Filed
                                                 07/27/20
                                                   07/28/20Page
                                                            Page1313
                                                                   ofof
                                                                      9090
             E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




                g.     Past and future loss of the love, services, society, companionship, support,

                       affection, and consortium suffered by Honario Garcia, Lorenzo Garcia,

                       Aureliana Garcia, Eucebia Garcia, Juana Garcia, Olivia Garcia, Olimpia

                       Garcia, Alicia Garcia and minor children M.G. and A.G. as a result of the

                       death of their father.

       98.      Plaintiffs Arturo de Jesus Hernandez and Miguel Angel Hernandez as Co-

Administrators of the Estate of Jose Luis Ayala, Jr., seek recovery from Defendants for all damages

cognizable under Iowa law including but not limited to:

                a.     Jose Luis Ayala, Jr.’s pre-death physical and mental pain and suffering;

                b.     Jose Luis Ayala, Jr.’ pre-death loss of function of the mind and body;

                c.     Jose Luis Ayala, Jr.’s pre-death fright and emotional distress;

                d.     Jose Luis Ayala, Jr.’s pre-death medical expenses;

                e.     Pecuniary loss of accumulation to the Estate of Jose Luis Ayala, Jr.; and

                f.     Interest on premature burial expenses.

                              FIRST CAUSE OF ACTION
                           CLAIMS AGAINST TYSON FOODS
      (FRAUDULENT MISREPRESENTATION, VICARIOUS LIABILITY AND PUNITIVE DAMAGES)
       99.      Plaintiffs incorporate by reference all allegations contained in this Petition.

       100.     On information and belief, Defendant Tyson Foods made numerous false

representations to Sedika Buljic, Reberiano Garcia, Jose Luis Ayala, Jr., and other workers at the

Waterloo Facility concerning: (1) the presence and spread of COVID-19 at the facility; (2) the

importance of protecting and keeping workers safe; (3) the efficacy of safety measures

implemented at the facility; and (4) the need to keep the facility open to avoid U.S. meat shortages.

       101.     On information and belief, Tyson Foods falsely represented to Ms. Buljic, Mr.

Garcia, Mr. Ayala, and others workers at the Waterloo Facility that:


                         PETITION AND DEMAND FOR JURY TRIAL — PAGE 13 OF 29
         Case
          Case6:20-cv-02055-KEM
                1:20-cv-00069 Document
                                 Document
                                       1-2 3Filed
                                              Filed
                                                  07/27/20
                                                    07/28/20Page
                                                             Page1414
                                                                    ofof
                                                                       9090
           E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




              a.      COVID-19 had not been detected at the facility;

              b.      COVID-19 was not spreading through the facility;

              c.      Worker absenteeism was unrelated to COVID-19;

              d.      Sick workers were not permitted to enter the facility;

              e.      Workers from other Tyson plants that had shut down due to COVID-19

                      outbreaks were not permitted to enter the Waterloo Facility;

              f.      Sick or symptomatic workers would be sent home immediately and would

                      not be permitted to return until cleared by health officials;

              g.      Workers would be notified if they had been in close contact with an infected

                      co-worker;

              h.      Tyson’s “top priority” is the health and safety of its “team members;”

              i.      Safety measures implemented at the facility would prevent or mitigate the

                      spread of COVID-19 and protect workers from infection;

              j.      The Waterloo Facility needed to stay open in order to avoid U.S. meat

                      shortages; and

              k.      The Waterloo Facility was a safe work environment.

       102.   Tyson Foods knew these representations were false, and knew or should have

known that it was wrong to make such false representations.

       103.   These representations were material.

       104.   Tyson intended by these false representations to deceive workers at the Waterloo

Facility, including Ms. Buljic, Mr. Garcia and Mr. Ayala, and to induce them to continue working

despite the uncontrolled COVID-19 outbreak at the plant and the health risks associated with

working at the Waterloo Facility.




                        PETITION AND DEMAND FOR JURY TRIAL — PAGE 14 OF 29
        Case
         Case6:20-cv-02055-KEM
               1:20-cv-00069 Document
                                Document
                                      1-2 3Filed
                                             Filed
                                                 07/27/20
                                                   07/28/20Page
                                                            Page1515
                                                                   ofof
                                                                      9090
           E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




       105.    Ms. Buljic, Mr. Garcia, Mr. Ayala, and others accepted and relied on Tyson’s

representations as true, and were justified in doing so.

       106.    Tyson Foods thereby induced Ms. Buljic, Mr. Garcia, Mr. Ayala and others to

continue working at the Waterloo Facility.

       107.    Tyson’s false representations directly and proximately caused Plaintiffs’ injuries

and were a substantial factor in causing Plaintiffs’ injuries.

       108.    Tyson Foods is vicariously liable for the culpable acts and omissions committed by

all of its agents acting within the course and scope of their agency, including but not limited to the

executives and supervisors named in this Petition.

       109.    Tyson Foods’ acts and omissions were grossly negligent, reckless, intentional, and

constitute willful and wanton misconduct.

       110.    Tyson Foods’ fraudulent misrepresentations and prolonged refusal to temporarily

close down the Waterloo Facility despite knowing that many workers at the plant had tested

positive for COVID-19 and despite knowing that COVID-19 was rapidly spreading through the

workforce at the Waterloo Facility are evidence of Tyson’s incorrigible, willful and wanton

disregard for workplace safety and culpable state of mind.

       111.    Tyson knowingly and intentionally prioritized profits over the health, safety and

well-being of their Waterloo employees.

       112.    Tyson’s lobbying efforts for liability protections while simultaneously failing to

sufficiently protect its workers from COVID-19 is further evidence of the company’s incorrigible,

willful and wanton disregard for workplace safety and culpable state of mind.

       113.    An award of punitive damages is necessary to punish Tyson Foods for its willful

and wanton disregard for workplace safety and to deter it and other similarly situated companies




                         PETITION AND DEMAND FOR JURY TRIAL — PAGE 15 OF 29
         Case
          Case6:20-cv-02055-KEM
                1:20-cv-00069 Document
                                 Document
                                       1-2 3Filed
                                              Filed
                                                  07/27/20
                                                    07/28/20Page
                                                             Page1616
                                                                    ofof
                                                                       9090
           E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




from jeopardizing workers’ lives in the future.

                                   SECOND CAUSE OF ACTION
                              CLAIMS AGAINST TYSON EXECUTIVES
                           (GROSS NEGLIGENCE AND PUNITIVE DAMAGES)
       114.    Plaintiffs incorporate by reference all allegations contained in this Petition.

       115.    Hereinafter John H. Tyson, Noel W. White, Dean Banks, Stephen R. Stouffer, Tom

Brower, and Mary A. Oleksiuk, will be collectively referred to as the “Executive Defendants.”

       116.    At all relevant times, Tyson Foods employed the Executive Defendants in

managerial capacities.

       117.    At all relevant times, the Executive Defendants were acting within the course and

scope of their employment.

       118.    The Executive Defendants had a duty prevent injuries to employees such as Sedika

Buljic, Reberiano Garcia, and Jose Luis Ayala, Jr. through gross negligence as defined in Iowa

Code § 85.20(2).

       119.    The Executive Defendants were grossly negligent as set forth in Iowa Code §

85.20(2) by acts and omissions including but not limited to:

               a.        Failing to develop or implement worksite assessments to identify COVID -

                         19 risks and prevention strategies at the Waterloo plant;

               b.        Failing to develop or implement testing and workplace contact tracing of

                         COVID-19 positive workers at the Waterloo plant;

               c.        Failing to develop and implement a comprehensive screening and

                         monitoring strategy aimed at preventing the introduction of COVID-19 into

                         the worksite, including a program to effectively screen workers before entry

                         into the workplace; return to work criteria for workers infected with or

                         exposed to COVID-19; and criteria for exclusion of sick or symptomatic


                          PETITION AND DEMAND FOR JURY TRIAL — PAGE 16 OF 29
        Case
         Case6:20-cv-02055-KEM
               1:20-cv-00069 Document
                                Document
                                      1-2 3Filed
                                             Filed
                                                 07/27/20
                                                   07/28/20Page
                                                            Page1717
                                                                   ofof
                                                                      9090
  E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




           workers;

     d.    Allowing or encouraging sick or symptomatic workers to enter or remain in

           the workplace;

     e.    Failing to promptly isolate and send home sick or symptomatic workers;

     f.    Failing to configure communal work environments so that workers are

           spaced at least six feet apart;

     g.    Failing to modify the alignment of workstations, including those along

           processing lines, so that workers do not face one another;

     h.    Failing to install physical barriers, such as strip curtains, plexiglass or

           similar materials, or other impermeable dividers or partitions, to separate or

           shield workers from each other;

     i.    Failing to develop, implement or enforce appropriate cleaning, sanitation,

           and disinfection practices to reduce exposure or shield workers from

           COVID-19 at the Waterloo plant;

     j.    Failing to provide all employees with appropriate personal protective

           equipment, including face coverings or respirators;

     k.    Failing to require employees to wear face coverings;

     l.    Failing to provide sufficient hand washing or hand sanitizing stations

           throughout the Waterloo Facility;

     m.    Failing to slow production in order to operate with a reduced work force;

     n.    Failing to develop, implement or enforce engineering or administrative

           controls to promote social distancing;

     o.    Failing to modify, develop, implement, promote, and educate workers,




             PETITION AND DEMAND FOR JURY TRIAL — PAGE 17 OF 29
Case
 Case6:20-cv-02055-KEM
       1:20-cv-00069 Document
                        Document
                              1-2 3Filed
                                     Filed
                                         07/27/20
                                           07/28/20Page
                                                    Page1818
                                                           ofof
                                                              9090
  E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




           including those with limited or non-existent English language abilities, on

           revised sick leave, attendance or incentive policies to ensure that sick or

           symptomatic workers stay home;

     p.    Failing to ensure that workers, including those with limited or non-existent

           English language abilities, are aware of and understand modified sick leave,

           attendance or incentive policies;

     q.    Failing to ensure adequate ventilation in work areas to help minimize

           workers’ potential exposures and failing to minimize air from fans blowing

           from one worker directly at another worker;

     r.    Failing to establish, implement, promote, and enforce a system for workers,

           including those with limited or non-existent English language abilities, to

           alert supervisors if they are experiencing signs or symptoms of COVID-19

           or if they have had recent close contact with a suspected or confirmed

           COVID-19 case;

     s.    Failing to inform workers, including those with limited or non-existent

           English language abilities, who have had close contact with a suspected or

           confirmed COVID-19 case;

     t.    Failing to educate and train workers and supervisors, including those with

           limited or non-existent English language abilities, about how they can

           reduce the spread of, and prevent exposure to COVID-19;

     u.    Failing to encourage or require workers, including those with limited or

           non-existent English language abilities, to stay home when sick;

     v.    Failing to inform or warn workers that persons suspected or known to have




             PETITION AND DEMAND FOR JURY TRIAL — PAGE 18 OF 29
Case
 Case6:20-cv-02055-KEM
       1:20-cv-00069 Document
                        Document
                              1-2 3Filed
                                     Filed
                                         07/27/20
                                           07/28/20Page
                                                    Page1919
                                                           ofof
                                                              9090
             E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




                        been exposed to COVID-19 at other Tyson plants, including the Columbus

                        Junction Facility, were permitted to enter the Waterloo Facility without

                        adequately quarantining or testing negative for COVID-19 prior to entry;

                 w.     Operating the Waterloo Facility in a manner that resulted in more than 1,000

                        infected employees and five deaths;

                 x.     Making false and fraudulent misrepresentations on behalf of Tyson Foods

                        as set forth in the First Cause of Action above;

                 y.     Failing to provide and maintain a safe work environment free from

                        recognized hazards that cause or are likely to cause serious physical harm

                        or death;

                 z.     Failing to take reasonable precautions to protect workers from foreseeable

                        dangers;

                 aa.    Failing to abide by State and Federal rules, regulations, and guidance;

          120.   The Executive Defendants’ acts and omissions were grossly negligent, reckless,

intentional, and constituted willful and wanton disregard for the safety of workers.

          121.   The Executive Defendants engaged in gross negligence amounting to such lack of

care as to amount to wanton neglect for the safety of Tyson workers, including Sedika Buljic,

Reberiano Garcia, and Jose Luis Ayala, Jr..

          122.   The Executive Defendants knew of the danger to be apprehended (i.e., an

uncontrolled COVID-19 outbreak at the Waterloo Facility probable to result in serious illness or

death).

          123.   The Executive Defendants knew or should have known that their conduct was

probable to cause employees to become seriously ill or die.




                         PETITION AND DEMAND FOR JURY TRIAL — PAGE 19 OF 29
           Case
            Case6:20-cv-02055-KEM
                  1:20-cv-00069 Document
                                   Document
                                         1-2 3Filed
                                                Filed
                                                    07/27/20
                                                      07/28/20Page
                                                               Page2020
                                                                      ofof
                                                                         9090
           E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




       124.    The Executive Defendants consciously failed to avoid the danger. They recognized

the danger of a COVID-19 outbreak at the facility and failed to take sufficient precautions to avoid

an outbreak.

       125.    The Executive Defendants’ acts and omissions directly and proximately caused

Plaintiffs’ injuries and were a substantial factor in causing those injuries.

       126.    The Executive Defendants’ prolonged refusal to temporarily close down the

Waterloo Facility despite knowing that many workers at the plant had tested positive for COVID-

19 and despite knowledge that COVID-19 was rapidly spreading through the workforce at the

Waterloo Facility is evidence of their incorrigible, willful and wanton disregard for workplace

safety and culpable state of mind.

       127.    The Executive Defendants knowingly and intentionally prioritized company profits

over the health, safety and well-being of Tyson’s Waterloo employees.

       128.    The Executive Defendants’ lobbying efforts for liability protections while

simultaneously failing to sufficiently protect workers from COVID-19 is further evidence of their

incorrigible, willful and wanton disregard for workplace safety and culpable state of mind.

       129.    An award of punitive damages is necessary to punish the Executive Defendants for

their willful and wanton disregard for workplace safety and to deter them and other similarly

situated executives and companies from jeopardizing workers’ lives in the future.

                              THIRD CAUSE OF ACTION
                      CLAIMS AGAINST SUPERVISORY DEFENDANTS
       (GROSS NEGLIGENCE, FRAUDULENT MISREPRESENTATION AND PUNITIVE DAMAGES)
       130.    Plaintiffs incorporate by reference all allegations contained in this Petition.

       131.    Hereinafter Tom Hart, Hamdija Beganovic, James Cook, Ramiz Muheljic, Gustavo

Cabarea, Pum Pisng, Alex Buff, Walter Cifuentes, Muwi Hlawnceu, Cody Brustkern, Mark Smith,

and John/Jane Does 1-10 will be collectively referred to as the “Supervisory Defendants.”


                         PETITION AND DEMAND FOR JURY TRIAL — PAGE 20 OF 29
         Case
          Case6:20-cv-02055-KEM
                1:20-cv-00069 Document
                                 Document
                                       1-2 3Filed
                                              Filed
                                                  07/27/20
                                                    07/28/20Page
                                                             Page2121
                                                                    ofof
                                                                       9090
           E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




       132.    At all relevant times, Tyson Foods employed the Supervisory Defendants in

managerial capacities.

       133.    At all relevant times, the Supervisory Defendants were within the course and scope

of their employment.

       134.    The Supervisory Defendants had a duty prevent injuries to employees such as

Sedika Buljic, Reberiano Garcia, and Jose Luis Ayala, Jr. through gross negligence as defined in

Iowa Code § 85.20(2).

       135.    The Supervisory Defendants were grossly negligent as set forth in Iowa Code §

85.20(2) by acts and omissions including but not limited to:

               a.        Failing to develop or implement worksite assessments to identify COVID-

                         19 risks and prevention strategies at the Waterloo plant;

               b.        Failing to develop or implement testing and workplace contact tracing of

                         COVID-19 positive workers at the Waterloo plant;

               c.        Failing to develop and implement a comprehensive screening and

                         monitoring strategy aimed at preventing the introduction of COVID-19 into

                         the worksite, including a program of screening workers before entry into

                         the workplace; return to work criteria for workers infected with or exposed

                         to COVID-19; and criteria for exclusion of sick or symptomatic workers;

               d.        Allowing or encouraging sick or symptomatic workers to enter or remain in

                         the workplace;

               e.        Failing to promptly isolate and send home sick or symptomatic workers;

               f.        Failing to configure communal work environments so that workers are

                         spaced at least six feet apart;




                           PETITION AND DEMAND FOR JURY TRIAL — PAGE 21 OF 29
        Case
         Case6:20-cv-02055-KEM
               1:20-cv-00069 Document
                                Document
                                      1-2 3Filed
                                             Filed
                                                 07/27/20
                                                   07/28/20Page
                                                            Page2222
                                                                   ofof
                                                                      9090
  E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




     g.    Failing to modify the alignment of workstations, including along processing

           lines, so that workers do not face one another;

     h.    Failing to install physical barriers, such as strip curtains, plexiglass or

           similar materials, or other impermeable dividers or partitions, to separate or

           shield workers from each other;

     i.    Failing to develop, implement or enforce appropriate cleaning, sanitation,

           and disinfection practices to reduce exposure or shield workers from

           COVID-19 at the Waterloo plant;

     j.    Failing to provide all employees with appropriate personal protective

           equipment, including face coverings or respirators;

     k.    Failing to require employees to wear face coverings;

     l.    Failing to provide sufficient hand washing or hand sanitizing stations

           throughout the Waterloo Facility;

     m.    Failing to slow production in order to operate with a reduced work force;

     n.    Failing to develop, implement or enforce engineering or administrative

           controls to promote social distancing;

     o.    Failing to modify, develop, implement, promote, and educate workers,

           including those with limited or non-existent English language abilities, on

           revised sick leave or incentive policies to ensure that sick or symptomatic

           workers are not in the workplace;

     p.    Failing to ensure that workers, including those with limited or non-existent

           English language abilities, are aware of and understand modified sick leave

           or incentive policies;




             PETITION AND DEMAND FOR JURY TRIAL — PAGE 22 OF 29
Case
 Case6:20-cv-02055-KEM
       1:20-cv-00069 Document
                        Document
                              1-2 3Filed
                                     Filed
                                         07/27/20
                                           07/28/20Page
                                                    Page2323
                                                           ofof
                                                              9090
  E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




     q.    Failing to ensure adequate ventilation in work areas to help minimize

           workers’ potential exposures and failing to minimize air from fans blowing

           from one worker directly at another worker;

     r.    Failing to establish, implement, promote, and enforce a system for workers,

           including those who with limited or non-existent English language abilities,

           to alert their supervisors if they are experiencing sings or symptoms of

           COVID-19 or if they have had recent close contact with a suspected or

           confirmed COVID-19 case;

     s.    Failing to inform workers, including those with limited or non-existent

           English language abilities, who have had close contact with a suspected or

           confirmed COVID-19 case;

     t.    Failing to educate and train workers and supervisors, including those with

           limited or non-existent English language abilities, about how they can

           reduce the spread of, and prevent exposure to COVID-19;

     u.    Failing to encourage or require workers, including those with limited or

           non-existent English language abilities, to stay home when sick;

     v.    Failing to inform or warn workers that persons suspected or known to have

           been exposed to COVID-19 at other Tyson plants, including the Columbus

           Junction Facility, were permitted to enter the Waterloo Facility without

           adequately quarantining or testing negative for COVID-19 prior to entry;

     w.    Operating the Waterloo Facility in a manner that resulted in more than 1,000

           infected employees and five deaths;

     x.    Making false and fraudulent misrepresentations on behalf of Tyson Foods




             PETITION AND DEMAND FOR JURY TRIAL — PAGE 23 OF 29
Case
 Case6:20-cv-02055-KEM
       1:20-cv-00069 Document
                        Document
                              1-2 3Filed
                                     Filed
                                         07/27/20
                                           07/28/20Page
                                                    Page2424
                                                           ofof
                                                              9090
             E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




                        as set forth in the First Cause of Action above;

                 y.     Failing to provide and maintain a safe work environment free from

                        recognized hazards that are causing or are likely to cause serious physical

                        harm or death;

                 z.     Failing to take reasonable precautions to protect workers from foreseeable

                        dangers;

                 aa.    Failing to abide by State and Federal rules, regulations, and guidance;

          136.   The Supervisory Defendants’ acts and omissions were grossly negligent, reckless,

intentional, and constituted willful and wanton disregard for the safety of workers.

          137.   The Supervisory Defendants engaged in gross negligence amounting to such lack

of care as to amount to wanton neglect for the safety of Tyson workers, including Sedika Buljic,

Reberiano Garcia, and Jose Luis Ayala, Jr..

          138.   The Supervisory Defendants knew of the danger to be apprehended (i.e., an

uncontrolled COVID-19 outbreak at the Waterloo Facility probable to result in serious illness or

death).

          139.   The Supervisory Defendants knew or should have known that their conduct was

probable to cause employees to become seriously ill or die.

          140.   The Supervisory Defendants consciously failed to avoid the danger. They

recognized the danger of a COVID-19 outbreak at the facility and failed to take sufficient

precautions to avoid an outbreak.

          141.   The Supervisory Defendants’ acts and omissions directly and proximately caused

Plaintiffs’ injuries and were a substantial factor in causing those injuries.

          142.   The Supervisory Defendants made fraudulent misrepresentations to the Waterloo




                          PETITION AND DEMAND FOR JURY TRIAL — PAGE 24 OF 29
           Case
            Case6:20-cv-02055-KEM
                  1:20-cv-00069 Document
                                   Document
                                         1-2 3Filed
                                                Filed
                                                    07/27/20
                                                      07/28/20Page
                                                               Page2525
                                                                      ofof
                                                                         9090
           E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




workforce. They made false statements concerning the presence and spread of COVID-19 at the

Waterloo Facility, the importance of protecting and keeping employees safe, the breadth and

efficacy of safety measures implemented at the facility, and the importance of keeping the facility

open. The Supervisory Defendants knew these representations were false; they knew or should

have known it was wrong to make such false representations; and they intended to deceive and

induce Waterloo employees, including Sedika Buljic, Reberiano Garcia and Jose Luis Ayala, Jr.,

to continue working despite the danger of COVID-19.

       143.    On information and belief, the Supervisory Defendants falsely represented to Ms.

Buljic, Mr. Garcia, Mr. Ayala, and others workers at the Waterloo Facility that:

               a.     COVID-19 had not been detected at the facility;

               b.     COVID-19 was not spreading through the facility;

               c.     Worker absenteeism was unrelated to COVID-19;

               d.     Sick workers were not permitted to enter the facility;

               e.     Workers from other Tyson plants that had shut down due to COVID-19

                      outbreaks were not permitted to enter the Waterloo facility;

               f.     Sick or symptomatic workers would be sent home immediately and would

                      not be permitted to return until cleared by health officials;

               g.     Workers would be notified if they had been in close contact with an infected

                      co-worker;

               h.     Tyson’s “top priority” is the health and safety of its “team members;”

               i.     Safety measures implemented at the facility would prevent the spread of

                      COVID-19 and protect workers from infection;

               j.     The Waterloo Facility needed to stay open in order to avoid U.S. meat




                        PETITION AND DEMAND FOR JURY TRIAL — PAGE 25 OF 29
        Case
         Case6:20-cv-02055-KEM
               1:20-cv-00069 Document
                                Document
                                      1-2 3Filed
                                             Filed
                                                 07/27/20
                                                   07/28/20Page
                                                            Page2626
                                                                   ofof
                                                                      9090
            E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




                        shortages; and

                k.      The Waterloo Facility was a safe work environment.

        144.    The Supervisory Defendants knew these representations were false, and knew or

should have known that it was wrong to make such false representations.

        145.    These representations were material.

        146.    The Supervisory Defendants intended by these false representations to deceive

workers at the Waterloo facility, including Ms. Buljic, Mr. Garcia and Mr. Ayala, and to induce

them to continue working at the facility despite the uncontrolled COVID-19 outbreak at the plant

and the health risks associated with working at the Waterloo Facility.

        147.    Ms. Buljic, Mr. Garcia, Mr. Ayala, and others accepted and relied on the

Supervisory Defendants’ representations as true, and were justified in doing so.

        148.    The Supervisory Defendants thereby induced Ms. Buljic, Mr. Garcia, Mr. Ayala,

and others to continue working at the Waterloo Facility.

        149.    The Supervisory Defendants’ false representations directly and proximately caused

Plaintiffs’ injuries and were a substantial factor in causing Plaintiffs’ injuries.

        150.    The Supervisory Defendants’ fraudulent misrepresentations and prolonged refusal

to temporarily close down the Waterloo Facility despite knowing that many workers at the plant

had tested positive for COVID-19 and despite knowing that COVID-19 was rapidly spreading

through the Waterloo workforce are evidence of the Supervisory Defendants’ incorrigible, willful

and wanton disregard for workplace safety and culpable state of mind.

        151.    An award of punitive damages is necessary to punish the Supervisory Defendants

for their willful and wanton disregard for workplace safety and to deter them and other similarly

situated supervisors and companies from jeopardizing workers’ lives in the future.




                          PETITION AND DEMAND FOR JURY TRIAL — PAGE 26 OF 29
         Case
          Case6:20-cv-02055-KEM
                1:20-cv-00069 Document
                                 Document
                                       1-2 3Filed
                                              Filed
                                                  07/27/20
                                                    07/28/20Page
                                                             Page2727
                                                                    ofof
                                                                       9090
           E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




                                  FOURTH CAUSE OF ACTION
                             CLAIMS AGAINST ELIZABETH CROSTON
                              (FRAUDULENT MISREPRESENTATION)
       152.    Plaintiffs incorporate by reference all allegations contained in this Petition.

       153.    On information and belief, Defendant Elizabeth Croston made fraudulent

misrepresentations on behalf of Tyson Foods.

       154.    In her capacity as company spokeswoman, Ms. Croston made widely publicized

false statements concerning the presence and spread of COVID-19 at Tyson facilities (including

Waterloo), the importance of protecting and keeping “team members” safe, and the breadth and

efficacy of safety measures implemented “at all Tyson Facilities.”

       155.    Ms. Croston knew or should have known these representations were false, and she

knew or should have known it was wrong to make such false representations.

       156.    These representations were material.

       157.    Ms. Croston intended to deceive and induce Tyson employees, including Sedika

Buljic, Reberiano Garcia and Jose Luis Ayala, Jr., to continue working despite the danger of

COVID-19.

       158.    Ms. Buljic, Mr. Garcia, Mr. Ayala, and others accepted and relied on Ms. Croston’s

representations as true, and were justified in doing so.

       159.    Ms. Croston thereby induced Ms. Buljic, Mr. Garcia, Mr. Ayala, and others to

continue working at the Waterloo Facility.

       160.    Ms. Croston’s false representations directly and proximately caused Plaintiffs’

injuries and were a substantial factor in causing Plaintiffs’ injuries.

                                        PRAYER FOR RELIEF
       Plaintiffs respectfully request that the Court enter Judgment against Defendants for:



                         PETITION AND DEMAND FOR JURY TRIAL — PAGE 27 OF 29
         Case
          Case6:20-cv-02055-KEM
                1:20-cv-00069 Document
                                 Document
                                       1-2 3Filed
                                              Filed
                                                  07/27/20
                                                    07/28/20Page
                                                             Page2828
                                                                    ofof
                                                                       9090
                 E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




          I.        Economic damages in an amount consistent with the allegations in the Petition and

the proof at trial;

          II.       Non-economic damages in an amount consistent with the allegations in this Petition

and the proof at trial;

          III.      Punitive damages in an amount sufficient to punish the Defendants for their

egregious, life-threatening misconduct and to deter similar misconduct in the future; and

          IV.       Costs, interest and all other relief to which the Plaintiffs are entitled by law or

equity.

                                              JURY DEMAND
          Plaintiffs, and each of them, by and through their attorneys, hereby request a trial by jury

in the above-entitled cause of action.



          DATED this 25th day of June 2020.


                                                         /s/ Thomas P. Frerichs
                                                         Thomas P. Frerichs (AT0002705)
                                                         Frerichs Law Office, P.C.
                                                         106 E. 4th Street, P.O. Box 328
                                                         Waterloo, IA 50704-0328
                                                         319.236.7204 / 319.236.7206 (fax)
                                                         tfrerichs@frerichslaw.com

                                                         /s/ John J. Rausch
                                                         John J. Rausch (AT0006398)
                                                         Rausch Law Firm, PLLC
                                                         3909 University Ave., P.O. Box 905
                                                         Waterloo, IA 50704-0905
                                                         319.233.35557 / 319.233.3558 (fax)
                                                         rauschlawfirm@dybb.com




                             PETITION AND DEMAND FOR JURY TRIAL — PAGE 28 OF 29
           Case
            Case6:20-cv-02055-KEM
                  1:20-cv-00069 Document
                                   Document
                                         1-2 3Filed
                                                Filed
                                                    07/27/20
                                                      07/28/20Page
                                                               Page2929
                                                                      ofof
                                                                         9090
  E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




                                          /s/ Mel C. Orchard, III
                                         /s/ G. Bryan Ulmer, III
                                         /s/ Gabriel Phillips
                                         Mel C. Orchard, III (pro hac vice pending)
                                         G. Bryan Ulmer, III (pro hac vice pending)
                                         Gabriel Phillips (pro hac vice pending)
                                         The Spence Law Firm, LLC
                                         15 S. Jackson Street
                                         P.O. Box 548
                                         Jackson, WY 83001
                                         307.337.1283 / 307.337.3835 (fax)
                                         orchard@spencelawyers.com
                                         ulmer@spencelawyers.com
                                         phillips@spencelawyers.com

                                         Attorneys for the Plaintiffs




             PETITION AND DEMAND FOR JURY TRIAL — PAGE 29 OF 29
Case
 Case6:20-cv-02055-KEM
       1:20-cv-00069 Document
                        Document
                              1-2 3Filed
                                     Filed
                                         07/27/20
                                           07/28/20Page
                                                    Page3030
                                                           ofof
                                                              9090
              E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




              IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY


 HUS HARI BULJIC INDIVIDUALLY AND AS
 ADMINISTRATOR OF THE ESTATE OF SEDIKA                             Case No.
 BULJIC, HONARIO GARCIA INDIVIDUALLY AND
 AS ADMINISTRATOR OF THE ESTATE OF
 REBERIANO LENO GARCIA, AND ARTURO DE                             ORIGINAL NOTICE
 JESUS HERNANDEZ AND MIGUEL ANGEL
 HERNANDEZ AS CO-ADMINISTRATORS OF THE
 ESTATE JOSE LUIS AYALA, JR.,

                  PLAINTIFFS,

         V.

 TYSON FOODS, INC., TYSON FRESH MEATS,
 INC., JOHN H. TYSON, NOEL W. WHITE, DEAN
 BANKS, STEPHEN R. STOUFFER, TOM
 BROWER, MARY A. OLEKSIUK, ELIZABETH
 CROSTON, TOM HART, HAMDIJA BEGANOVIC,
 JAMES COOK, RAMIZ MUHELJIC, GUSTAVO
 CABAREA, PUM PISNG, ALEX BUFF, WALTER
 CIFUENTES, MUWI HLAWNCEU, CODY
 BRUSTKERN, MARK SMITH, AND JOHN/JANE
 DOES 1-10,

                  DEFENDANTS.


TO THE ABOVE-NAMED DEFENDANT TYSON FOODS, INC.:

       You are hereby notified that a Petition is now on file in the office of the clerk of this court
naming you in this action. A copy of the petition is attached to this notice. The Plaintiff=s
attorneys are Thomas P. Frerichs, Frerichs Law Office, PC, 106 East 4th Street, PO Box 328,
Waterloo, Iowa 50704-0328 and John J. Rausch, Rausch Law Firm, PLLC, 3909 University Ave.,
P.O. Box 905, Waterloo, IA 50704-0905.

        You are further notified that the above case has been filed in a county that utilizes electronic
filing. Unless, within 20 days after service of this original notice upon you, you serve, and within
a reasonable time thereafter file a motion or answer in the Iowa District Court for Black Hawk
County, at the courthouse in Waterloo, Iowa, judgment by default will be rendered against you for
the relief demanded in the petition.

      THIS CASE HAS BEEN FILED IN A COUNTY THAT UTILIZES ELECTRONIC
FILING. You must register to eFile through the Iowa Judicial Branch website at




         Case
          Case6:20-cv-02055-KEM
                1:20-cv-00069 Document
                                 Document
                                       1-2 3Filed
                                              Filed
                                                  07/27/20
                                                    07/28/20Page
                                                             Page3131
                                                                    ofof
                                                                       9090
           E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




https://www.iowacourts.state.ia.us/Efile and obtain a log in and password for filing and viewing
documents in your case and for receiving service and notices from the court. Please see Iowa Court
Rules Chapter 16 for information on electronic filing and Iowa Court Rules Chapter 16, division
VI regarding the protection of personal information in court filings.

NOTE: The attorney who is expected to represent you should be promptly advised by you of the
service of this notice.

If you require the assistance of auxiliary aids or services to participate in court because of a
disability, immediately call your district ADA coordinator at (319) 833-3332. (If you are
hearing impaired, call Relay Iowa TTY at 1-800-735-2942)




        Case
         Case6:20-cv-02055-KEM
               1:20-cv-00069 Document
                                Document
                                      1-2 3Filed
                                             Filed
                                                 07/27/20
                                                   07/28/20Page
                                                            Page3232
                                                                   ofof
                                                                      9090
              E-FILED 2020 JUN 25 2:57 PM BLACKHAWK - CLERK OF DISTRICT COURT




STATE OF IOWA JUDICIARY                                                      Case No.   LACV140521
                                                                             County     BlackHawk
Case Title    H BULJIC ETAL VS TYSON FOODS INC ETAL

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (319) 833-3332 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued    06/25/2020 02:57:14 PM




District Clerk of BlackHawk                  County

/s/ Jessica Graham



       Case
        Case6:20-cv-02055-KEM
              1:20-cv-00069 Document
                               Document
                                     1-2 3Filed
                                            Filed
                                                07/27/20
                                                  07/28/20Page
                                                           Page3333
                                                                  ofof
                                                                     9090
              E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




              IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY


 HUS HARI BULJIC INDIVIDUALLY AND AS
 ADMINISTRATOR OF THE ESTATE OF SEDIKA                             Case No.
 BULJIC, HONARIO GARCIA INDIVIDUALLY AND
 AS ADMINISTRATOR OF THE ESTATE OF
 REBERIANO LENO GARCIA, AND ARTURO DE                             ORIGINAL NOTICE
 JESUS HERNANDEZ AND MIGUEL ANGEL
 HERNANDEZ AS CO-ADMINISTRATORS OF THE
 ESTATE OF JOSE LUIS AYALA, JR.

                  PLAINTIFFS,

         V.

 TYSON FOODS, INC., TYSON FRESH MEATS,
 INC., JOHN H. TYSON, NOEL W. WHITE, DEAN
 BANKS, STEPHEN R. STOUFFER, TOM
 BROWER, MARY A. OLEKSIUK, ELIZABETH
 CROSTON, TOM HART, HAMDIJA BEGANOVIC,
 JAMES COOK, RAMIZ MUHELJIC, GUSTAVO
 CABAREA, PUM PISNG, ALEX BUFF, WALTER
 CIFUENTES, MUWI HLAWNCEU, CODY
 BRUSTKERN, MARK SMITH, AND JOHN/JANE
 DOES 1-10,

                  DEFENDANTS.


TO THE ABOVE-NAMED DEFENDANT TYSON FRESH MEATS, INC.:

       You are hereby notified that a Petition is now on file in the office of the clerk of this court
naming you in this action. A copy of the petition is attached to this notice. The Plaintiff=s
attorneys are Thomas P. Frerichs, Frerichs Law Office, PC, 106 East 4th Street, PO Box 328,
Waterloo, Iowa 50704-0328 and John J. Rausch, Rausch Law Firm, PLLC, 3909 University Ave.,
P.O. Box 905, Waterloo, IA 50704-0905.

        You are further notified that the above case has been filed in a county that utilizes electronic
filing. Unless, within 20 days after service of this original notice upon you, you serve, and within
a reasonable time thereafter file a motion or answer in the Iowa District Court for Black Hawk
County, at the courthouse in Waterloo, Iowa, judgment by default will be rendered against you for
the relief demanded in the petition.

      THIS CASE HAS BEEN FILED IN A COUNTY THAT UTILIZES ELECTRONIC
FILING. You must register to eFile through the Iowa Judicial Branch website at




         Case
          Case6:20-cv-02055-KEM
                1:20-cv-00069 Document
                                 Document
                                       1-2 3Filed
                                              Filed
                                                  07/27/20
                                                    07/28/20Page
                                                             Page3434
                                                                    ofof
                                                                       9090
           E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




https://www.iowacourts.state.ia.us/Efile and obtain a log in and password for filing and viewing
documents in your case and for receiving service and notices from the court. Please see Iowa Court
Rules Chapter 16 for information on electronic filing and Iowa Court Rules Chapter 16, division
VI regarding the protection of personal information in court filings.

NOTE: The attorney who is expected to represent you should be promptly advised by you of the
service of this notice.

If you require the assistance of auxiliary aids or services to participate in court because of a
disability, immediately call your district ADA coordinator at (319) 833-3332. (If you are
hearing impaired, call Relay Iowa TTY at 1-800-735-2942)




        Case
         Case6:20-cv-02055-KEM
               1:20-cv-00069 Document
                                Document
                                      1-2 3Filed
                                             Filed
                                                 07/27/20
                                                   07/28/20Page
                                                            Page3535
                                                                   ofof
                                                                      9090
              E-FILED 2020 JUN 25 2:57 PM BLACKHAWK - CLERK OF DISTRICT COURT




STATE OF IOWA JUDICIARY                                                      Case No.   LACV140521
                                                                             County     BlackHawk
Case Title    H BULJIC ETAL VS TYSON FOODS INC ETAL

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (319) 833-3332 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued    06/25/2020 02:57:14 PM




District Clerk of BlackHawk                  County

/s/ Jessica Graham



       Case
        Case6:20-cv-02055-KEM
              1:20-cv-00069 Document
                               Document
                                     1-2 3Filed
                                            Filed
                                                07/27/20
                                                  07/28/20Page
                                                           Page3636
                                                                  ofof
                                                                     9090
              E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




              IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY


 HUS HARI BULJIC INDIVIDUALLY AND AS
 ADMINISTRATOR OF THE ESTATE OF SEDIKA                             Case No.
 BULJIC, HONARIO GARCIA INDIVIDUALLY AND
 AS ADMINISTRATOR OF THE ESTATE OF
 REBERIANO LENO GARCIA, AND ARTURO DE                             ORIGINAL NOTICE
 JESUS HERNANDEZ AND MIGUEL ANGEL
 HERNANDEZ AS CO-ADMINISTRATORS OF THE
 ESTATE JOSE LUIS AYALA, JR.,

                  PLAINTIFFS,

         V.

 TYSON FOODS, INC., TYSON FRESH MEATS,
 INC., JOHN H. TYSON, NOEL W. WHITE, DEAN
 BANKS, STEPHEN R. STOUFFER, TOM
 BROWER, MARY A. OLEKSIUK, ELIZABETH
 CROSTON, TOM HART, HAMDIJA BEGANOVIC,
 JAMES COOK, RAMIZ MUHELJIC, GUSTAVO
 CABAREA, PUM PISNG, ALEX BUFF, WALTER
 CIFUENTES, MUWI HLAWNCEU, CODY
 BRUSTKERN, MARK SMITH, AND JOHN/JANE
 DOES 1-10,

                  DEFENDANTS.


TO THE ABOVE-NAMED DEFENDANT JOHN H. TYSON:

       You are hereby notified that a Petition is now on file in the office of the clerk of this court
naming you in this action. A copy of the petition is attached to this notice. The Plaintiff=s
attorneys are Thomas P. Frerichs, Frerichs Law Office, PC, 106 East 4th Street, PO Box 328,
Waterloo, Iowa 50704-0328 and John J. Rausch, Rausch Law Firm, PLLC, 3909 University Ave.,
P.O. Box 905, Waterloo, IA 50704-0905.

        You are further notified that the above case has been filed in a county that utilizes electronic
filing. Unless, within 20 days after service of this original notice upon you, you serve, and within
a reasonable time thereafter file a motion or answer in the Iowa District Court for Black Hawk
County, at the courthouse in Waterloo, Iowa, judgment by default will be rendered against you for
the relief demanded in the petition.

      THIS CASE HAS BEEN FILED IN A COUNTY THAT UTILIZES ELECTRONIC
FILING. You must register to eFile through the Iowa Judicial Branch website at




         Case
          Case6:20-cv-02055-KEM
                1:20-cv-00069 Document
                                 Document
                                       1-2 3Filed
                                              Filed
                                                  07/27/20
                                                    07/28/20Page
                                                             Page3737
                                                                    ofof
                                                                       9090
           E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




https://www.iowacourts.state.ia.us/Efile and obtain a log in and password for filing and viewing
documents in your case and for receiving service and notices from the court. Please see Iowa Court
Rules Chapter 16 for information on electronic filing and Iowa Court Rules Chapter 16, division
VI regarding the protection of personal information in court filings.

NOTE: The attorney who is expected to represent you should be promptly advised by you of the
service of this notice.

If you require the assistance of auxiliary aids or services to participate in court because of a
disability, immediately call your district ADA coordinator at (319) 833-3332. (If you are
hearing impaired, call Relay Iowa TTY at 1-800-735-2942)




        Case
         Case6:20-cv-02055-KEM
               1:20-cv-00069 Document
                                Document
                                      1-2 3Filed
                                             Filed
                                                 07/27/20
                                                   07/28/20Page
                                                            Page3838
                                                                   ofof
                                                                      9090
              E-FILED 2020 JUN 25 2:57 PM BLACKHAWK - CLERK OF DISTRICT COURT




STATE OF IOWA JUDICIARY                                                      Case No.   LACV140521
                                                                             County     BlackHawk
Case Title    H BULJIC ETAL VS TYSON FOODS INC ETAL

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (319) 833-3332 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued    06/25/2020 02:57:14 PM




District Clerk of BlackHawk                  County

/s/ Jessica Graham



       Case
        Case6:20-cv-02055-KEM
              1:20-cv-00069 Document
                               Document
                                     1-2 3Filed
                                            Filed
                                                07/27/20
                                                  07/28/20Page
                                                           Page3939
                                                                  ofof
                                                                     9090
              E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




              IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY


 HUS HARI BULJIC INDIVIDUALLY AND AS
 ADMINISTRATOR OF THE ESTATE OF SEDIKA                             Case No.
 BULJIC, HONARIO GARCIA INDIVIDUALLY AND
 AS ADMINISTRATOR OF THE ESTATE OF
 REBERIANO LENO GARCIA, AND ARTURO DE                             ORIGINAL NOTICE
 JESUS HERNANDEZ AND MIGUEL ANGEL
 HERNANDEZ AS CO-ADMINISTRATORS OF THE
 ESTATE JOSE LUIS AYALA, JR.,

                  PLAINTIFFS,

         V.

 TYSON FOODS, INC., TYSON FRESH MEATS,
 INC., JOHN H. TYSON, NOEL W. WHITE, DEAN
 BANKS, STEPHEN R. STOUFFER, TOM
 BROWER, MARY A. OLEKSIUK, ELIZABETH
 CROSTON, TOM HART, HAMDIJA BEGANOVIC,
 JAMES COOK, RAMIZ MUHELJIC, GUSTAVO
 CABAREA, PUM PISNG, ALEX BUFF, WALTER
 CIFUENTES, MUWI HLAWNCEU, CODY
 BRUSTKERN, MARK SMITH, AND JOHN/JANE
 DOES 1-10,

                  DEFENDANTS.


TO THE ABOVE-NAMED DEFENDANT NOEL W. WHITE:

       You are hereby notified that a Petition is now on file in the office of the clerk of this court
naming you in this action. A copy of the petition is attached to this notice. The Plaintiff=s
attorneys are Thomas P. Frerichs, Frerichs Law Office, PC, 106 East 4th Street, PO Box 328,
Waterloo, Iowa 50704-0328 and John J. Rausch, Rausch Law Firm, PLLC, 3909 University Ave.,
P.O. Box 905, Waterloo, IA 50704-0905.

        You are further notified that the above case has been filed in a county that utilizes electronic
filing. Unless, within 20 days after service of this original notice upon you, you serve, and within
a reasonable time thereafter file a motion or answer in the Iowa District Court for Black Hawk
County, at the courthouse in Waterloo, Iowa, judgment by default will be rendered against you for
the relief demanded in the petition.

      THIS CASE HAS BEEN FILED IN A COUNTY THAT UTILIZES ELECTRONIC
FILING. You must register to eFile through the Iowa Judicial Branch website at




         Case
          Case6:20-cv-02055-KEM
                1:20-cv-00069 Document
                                 Document
                                       1-2 3Filed
                                              Filed
                                                  07/27/20
                                                    07/28/20Page
                                                             Page4040
                                                                    ofof
                                                                       9090
           E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




https://www.iowacourts.state.ia.us/Efile and obtain a log in and password for filing and viewing
documents in your case and for receiving service and notices from the court. Please see Iowa Court
Rules Chapter 16 for information on electronic filing and Iowa Court Rules Chapter 16, division
VI regarding the protection of personal information in court filings.

NOTE: The attorney who is expected to represent you should be promptly advised by you of the
service of this notice.

If you require the assistance of auxiliary aids or services to participate in court because of a
disability, immediately call your district ADA coordinator at (319) 833-3332. (If you are
hearing impaired, call Relay Iowa TTY at 1-800-735-2942)




        Case
         Case6:20-cv-02055-KEM
               1:20-cv-00069 Document
                                Document
                                      1-2 3Filed
                                             Filed
                                                 07/27/20
                                                   07/28/20Page
                                                            Page4141
                                                                   ofof
                                                                      9090
              E-FILED 2020 JUN 25 2:57 PM BLACKHAWK - CLERK OF DISTRICT COURT




STATE OF IOWA JUDICIARY                                                      Case No.   LACV140521
                                                                             County     BlackHawk
Case Title    H BULJIC ETAL VS TYSON FOODS INC ETAL

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (319) 833-3332 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued    06/25/2020 02:57:14 PM




District Clerk of BlackHawk                  County

/s/ Jessica Graham



       Case
        Case6:20-cv-02055-KEM
              1:20-cv-00069 Document
                               Document
                                     1-2 3Filed
                                            Filed
                                                07/27/20
                                                  07/28/20Page
                                                           Page4242
                                                                  ofof
                                                                     9090
              E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




              IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY


 HUS HARI BULJIC INDIVIDUALLY AND AS
 ADMINISTRATOR OF THE ESTATE OF SEDIKA                             Case No.
 BULJIC, HONARIO GARCIA INDIVIDUALLY AND
 AS ADMINISTRATOR OF THE ESTATE OF
 REBERIANO LENO GARCIA, AND ARTURO DE                             ORIGINAL NOTICE
 JESUS HERNANDEZ AND MIGUEL ANGEL
 HERNANDEZ AS CO-ADMINISTRATORS OF THE
 ESTATE JOSE LUIS AYALA, JR.,

                  PLAINTIFFS,

         V.

 TYSON FOODS, INC., TYSON FRESH MEATS,
 INC., JOHN H. TYSON, NOEL W. WHITE, DEAN
 BANKS, STEPHEN R. STOUFFER, TOM
 BROWER, MARY A. OLEKSIUK, ELIZABETH
 CROSTON, TOM HART, HAMDIJA BEGANOVIC,
 JAMES COOK, RAMIZ MUHELJIC, GUSTAVO
 CABAREA, PUM PISNG, ALEX BUFF, WALTER
 CIFUENTES, MUWI HLAWNCEU, CODY
 BRUSTKERN, MARK SMITH, AND JOHN/JANE
 DOES 1-10,

                  DEFENDANTS.


TO THE ABOVE-NAMED DEFENDANT DEAN BANKS:

       You are hereby notified that a Petition is now on file in the office of the clerk of this court
naming you in this action. A copy of the petition is attached to this notice. The Plaintiff=s
attorneys are Thomas P. Frerichs, Frerichs Law Office, PC, 106 East 4th Street, PO Box 328,
Waterloo, Iowa 50704-0328 and John J. Rausch, Rausch Law Firm, PLLC, 3909 University Ave.,
P.O. Box 905, Waterloo, IA 50704-0905.

        You are further notified that the above case has been filed in a county that utilizes electronic
filing. Unless, within 20 days after service of this original notice upon you, you serve, and within
a reasonable time thereafter file a motion or answer in the Iowa District Court for Black Hawk
County, at the courthouse in Waterloo, Iowa, judgment by default will be rendered against you for
the relief demanded in the petition.

      THIS CASE HAS BEEN FILED IN A COUNTY THAT UTILIZES ELECTRONIC
FILING. You must register to eFile through the Iowa Judicial Branch website at




         Case
          Case6:20-cv-02055-KEM
                1:20-cv-00069 Document
                                 Document
                                       1-2 3Filed
                                              Filed
                                                  07/27/20
                                                    07/28/20Page
                                                             Page4343
                                                                    ofof
                                                                       9090
           E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




https://www.iowacourts.state.ia.us/Efile and obtain a log in and password for filing and viewing
documents in your case and for receiving service and notices from the court. Please see Iowa Court
Rules Chapter 16 for information on electronic filing and Iowa Court Rules Chapter 16, division
VI regarding the protection of personal information in court filings.

NOTE: The attorney who is expected to represent you should be promptly advised by you of the
service of this notice.

If you require the assistance of auxiliary aids or services to participate in court because of a
disability, immediately call your district ADA coordinator at (319) 833-3332. (If you are
hearing impaired, call Relay Iowa TTY at 1-800-735-2942)




        Case
         Case6:20-cv-02055-KEM
               1:20-cv-00069 Document
                                Document
                                      1-2 3Filed
                                             Filed
                                                 07/27/20
                                                   07/28/20Page
                                                            Page4444
                                                                   ofof
                                                                      9090
              E-FILED 2020 JUN 25 2:57 PM BLACKHAWK - CLERK OF DISTRICT COURT




STATE OF IOWA JUDICIARY                                                      Case No.   LACV140521
                                                                             County     BlackHawk
Case Title    H BULJIC ETAL VS TYSON FOODS INC ETAL

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (319) 833-3332 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued    06/25/2020 02:57:14 PM




District Clerk of BlackHawk                  County

/s/ Jessica Graham



       Case
        Case6:20-cv-02055-KEM
              1:20-cv-00069 Document
                               Document
                                     1-2 3Filed
                                            Filed
                                                07/27/20
                                                  07/28/20Page
                                                           Page4545
                                                                  ofof
                                                                     9090
              E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




              IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY


 HUS HARI BULJIC INDIVIDUALLY AND AS
 ADMINISTRATOR OF THE ESTATE OF SEDIKA                             Case No.
 BULJIC, HONARIO GARCIA INDIVIDUALLY AND
 AS ADMINISTRATOR OF THE ESTATE OF
 REBERIANO LENO GARCIA, AND ARTURO DE                             ORIGINAL NOTICE
 JESUS HERNANDEZ AND MIGUEL ANGEL
 HERNANDEZ AS CO-ADMINISTRATORS OF THE
 ESTATE JOSE LUIS AYALA, JR.,

                  PLAINTIFFS,

         V.

 TYSON FOODS, INC., TYSON FRESH MEATS,
 INC., JOHN H. TYSON, NOEL W. WHITE, DEAN
 BANKS, STEPHEN R. STOUFFER, TOM
 BROWER, MARY A. OLEKSIUK, ELIZABETH
 CROSTON, TOM HART, HAMDIJA BEGANOVIC,
 JAMES COOK, RAMIZ MUHELJIC, GUSTAVO
 CABAREA, PUM PISNG, ALEX BUFF, WALTER
 CIFUENTES, MUWI HLAWNCEU, CODY
 BRUSTKERN, MARK SMITH, AND JOHN/JANE
 DOES 1-10,

                  DEFENDANTS.


TO THE ABOVE-NAMED DEFENDANT STEPHEN R. STOUFFER:

       You are hereby notified that a Petition is now on file in the office of the clerk of this court
naming you in this action. A copy of the petition is attached to this notice. The Plaintiff=s
attorneys are Thomas P. Frerichs, Frerichs Law Office, PC, 106 East 4th Street, PO Box 328,
Waterloo, Iowa 50704-0328 and John J. Rausch, Rausch Law Firm, PLLC, 3909 University Ave.,
P.O. Box 905, Waterloo, IA 50704-0905.

        You are further notified that the above case has been filed in a county that utilizes electronic
filing. Unless, within 20 days after service of this original notice upon you, you serve, and within
a reasonable time thereafter file a motion or answer in the Iowa District Court for Black Hawk
County, at the courthouse in Waterloo, Iowa, judgment by default will be rendered against you for
the relief demanded in the petition.

      THIS CASE HAS BEEN FILED IN A COUNTY THAT UTILIZES ELECTRONIC
FILING. You must register to eFile through the Iowa Judicial Branch website at




         Case
          Case6:20-cv-02055-KEM
                1:20-cv-00069 Document
                                 Document
                                       1-2 3Filed
                                              Filed
                                                  07/27/20
                                                    07/28/20Page
                                                             Page4646
                                                                    ofof
                                                                       9090
           E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




https://www.iowacourts.state.ia.us/Efile and obtain a log in and password for filing and viewing
documents in your case and for receiving service and notices from the court. Please see Iowa Court
Rules Chapter 16 for information on electronic filing and Iowa Court Rules Chapter 16, division
VI regarding the protection of personal information in court filings.

NOTE: The attorney who is expected to represent you should be promptly advised by you of the
service of this notice.

If you require the assistance of auxiliary aids or services to participate in court because of a
disability, immediately call your district ADA coordinator at (319) 833-3332. (If you are
hearing impaired, call Relay Iowa TTY at 1-800-735-2942)




        Case
         Case6:20-cv-02055-KEM
               1:20-cv-00069 Document
                                Document
                                      1-2 3Filed
                                             Filed
                                                 07/27/20
                                                   07/28/20Page
                                                            Page4747
                                                                   ofof
                                                                      9090
              E-FILED 2020 JUN 25 2:57 PM BLACKHAWK - CLERK OF DISTRICT COURT




STATE OF IOWA JUDICIARY                                                      Case No.   LACV140521
                                                                             County     BlackHawk
Case Title    H BULJIC ETAL VS TYSON FOODS INC ETAL

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (319) 833-3332 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued    06/25/2020 02:57:14 PM




District Clerk of BlackHawk                  County

/s/ Jessica Graham



       Case
        Case6:20-cv-02055-KEM
              1:20-cv-00069 Document
                               Document
                                     1-2 3Filed
                                            Filed
                                                07/27/20
                                                  07/28/20Page
                                                           Page4848
                                                                  ofof
                                                                     9090
              E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




              IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY


 HUS HARI BULJIC INDIVIDUALLY AND AS
 ADMINISTRATOR OF THE ESTATE OF SEDIKA                             Case No.
 BULJIC, HONARIO GARCIA INDIVIDUALLY AND
 AS ADMINISTRATOR OF THE ESTATE OF
 REBERIANO LENO GARCIA, AND ARTURO DE                             ORIGINAL NOTICE
 JESUS HERNANDEZ AND MIGUEL ANGEL
 HERNANDEZ AS CO-ADMINISTRATORS OF THE
 ESTATE JOSE LUIS AYALA, JR.,

                  PLAINTIFFS,

         V.

 TYSON FOODS, INC., TYSON FRESH MEATS,
 INC., JOHN H. TYSON, NOEL W. WHITE, DEAN
 BANKS, STEPHEN R. STOUFFER, TOM
 BROWER, MARY A. OLEKSIUK, ELIZABETH
 CROSTON, TOM HART, HAMDIJA BEGANOVIC,
 JAMES COOK, RAMIZ MUHELJIC, GUSTAVO
 CABAREA, PUM PISNG, ALEX BUFF, WALTER
 CIFUENTES, MUWI HLAWNCEU, CODY
 BRUSTKERN, MARK SMITH, AND JOHN/JANE
 DOES 1-10,

                  DEFENDANTS.


TO THE ABOVE-NAMED DEFENDANT TOM BROWER:

       You are hereby notified that a Petition is now on file in the office of the clerk of this court
naming you in this action. A copy of the petition is attached to this notice. The Plaintiff=s
attorneys are Thomas P. Frerichs, Frerichs Law Office, PC, 106 East 4th Street, PO Box 328,
Waterloo, Iowa 50704-0328 and John J. Rausch, Rausch Law Firm, PLLC, 3909 University Ave.,
P.O. Box 905, Waterloo, IA 50704-0905.

        You are further notified that the above case has been filed in a county that utilizes electronic
filing. Unless, within 20 days after service of this original notice upon you, you serve, and within
a reasonable time thereafter file a motion or answer in the Iowa District Court for Black Hawk
County, at the courthouse in Waterloo, Iowa, judgment by default will be rendered against you for
the relief demanded in the petition.

      THIS CASE HAS BEEN FILED IN A COUNTY THAT UTILIZES ELECTRONIC
FILING. You must register to eFile through the Iowa Judicial Branch website at




         Case
          Case6:20-cv-02055-KEM
                1:20-cv-00069 Document
                                 Document
                                       1-2 3Filed
                                              Filed
                                                  07/27/20
                                                    07/28/20Page
                                                             Page4949
                                                                    ofof
                                                                       9090
           E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




https://www.iowacourts.state.ia.us/Efile and obtain a log in and password for filing and viewing
documents in your case and for receiving service and notices from the court. Please see Iowa Court
Rules Chapter 16 for information on electronic filing and Iowa Court Rules Chapter 16, division
VI regarding the protection of personal information in court filings.

NOTE: The attorney who is expected to represent you should be promptly advised by you of the
service of this notice.

If you require the assistance of auxiliary aids or services to participate in court because of a
disability, immediately call your district ADA coordinator at (319) 833-3332. (If you are
hearing impaired, call Relay Iowa TTY at 1-800-735-2942)




        Case
         Case6:20-cv-02055-KEM
               1:20-cv-00069 Document
                                Document
                                      1-2 3Filed
                                             Filed
                                                 07/27/20
                                                   07/28/20Page
                                                            Page5050
                                                                   ofof
                                                                      9090
              E-FILED 2020 JUN 25 2:57 PM BLACKHAWK - CLERK OF DISTRICT COURT




STATE OF IOWA JUDICIARY                                                      Case No.   LACV140521
                                                                             County     BlackHawk
Case Title    H BULJIC ETAL VS TYSON FOODS INC ETAL

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (319) 833-3332 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued    06/25/2020 02:57:14 PM




District Clerk of BlackHawk                  County

/s/ Jessica Graham



       Case
        Case6:20-cv-02055-KEM
              1:20-cv-00069 Document
                               Document
                                     1-2 3Filed
                                            Filed
                                                07/27/20
                                                  07/28/20Page
                                                           Page5151
                                                                  ofof
                                                                     9090
              E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




              IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY


 HUS HARI BULJIC INDIVIDUALLY AND AS
 ADMINISTRATOR OF THE ESTATE OF SEDIKA                             Case No.
 BULJIC, HONARIO GARCIA INDIVIDUALLY AND
 AS ADMINISTRATOR OF THE ESTATE OF
 REBERIANO LENO GARCIA, AND ARTURO DE                             ORIGINAL NOTICE
 JESUS HERNANDEZ AND MIGUEL ANGEL
 HERNANDEZ AS CO-ADMINISTRATORS OF THE
 ESTATE JOSE LUIS AYALA, JR.,

                  PLAINTIFFS,

         V.

 TYSON FOODS, INC., TYSON FRESH MEATS,
 INC., JOHN H. TYSON, NOEL W. WHITE, DEAN
 BANKS, STEPHEN R. STOUFFER, TOM
 BROWER, MARY A. OLEKSIUK, ELIZABETH
 CROSTON, TOM HART, HAMDIJA BEGANOVIC,
 JAMES COOK, RAMIZ MUHELJIC, GUSTAVO
 CABAREA, PUM PISNG, ALEX BUFF, WALTER
 CIFUENTES, MUWI HLAWNCEU, CODY
 BRUSTKERN, MARK SMITH, AND JOHN/JANE
 DOES 1-10,

                  DEFENDANTS.


TO THE ABOVE-NAMED DEFENDANT MARY A. OLEKSIUK:

       You are hereby notified that a Petition is now on file in the office of the clerk of this court
naming you in this action. A copy of the petition is attached to this notice. The Plaintiff=s
attorneys are Thomas P. Frerichs, Frerichs Law Office, PC, 106 East 4th Street, PO Box 328,
Waterloo, Iowa 50704-0328 and John J. Rausch, Rausch Law Firm, PLLC, 3909 University Ave.,
P.O. Box 905, Waterloo, IA 50704-0905.

        You are further notified that the above case has been filed in a county that utilizes electronic
filing. Unless, within 20 days after service of this original notice upon you, you serve, and within
a reasonable time thereafter file a motion or answer in the Iowa District Court for Black Hawk
County, at the courthouse in Waterloo, Iowa, judgment by default will be rendered against you for
the relief demanded in the petition.

      THIS CASE HAS BEEN FILED IN A COUNTY THAT UTILIZES ELECTRONIC
FILING. You must register to eFile through the Iowa Judicial Branch website at




         Case
          Case6:20-cv-02055-KEM
                1:20-cv-00069 Document
                                 Document
                                       1-2 3Filed
                                              Filed
                                                  07/27/20
                                                    07/28/20Page
                                                             Page5252
                                                                    ofof
                                                                       9090
           E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




https://www.iowacourts.state.ia.us/Efile and obtain a log in and password for filing and viewing
documents in your case and for receiving service and notices from the court. Please see Iowa Court
Rules Chapter 16 for information on electronic filing and Iowa Court Rules Chapter 16, division
VI regarding the protection of personal information in court filings.

NOTE: The attorney who is expected to represent you should be promptly advised by you of the
service of this notice.

If you require the assistance of auxiliary aids or services to participate in court because of a
disability, immediately call your district ADA coordinator at (319) 833-3332. (If you are
hearing impaired, call Relay Iowa TTY at 1-800-735-2942)




        Case
         Case6:20-cv-02055-KEM
               1:20-cv-00069 Document
                                Document
                                      1-2 3Filed
                                             Filed
                                                 07/27/20
                                                   07/28/20Page
                                                            Page5353
                                                                   ofof
                                                                      9090
              E-FILED 2020 JUN 25 2:57 PM BLACKHAWK - CLERK OF DISTRICT COURT




STATE OF IOWA JUDICIARY                                                      Case No.   LACV140521
                                                                             County     BlackHawk
Case Title    H BULJIC ETAL VS TYSON FOODS INC ETAL

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (319) 833-3332 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued    06/25/2020 02:57:14 PM




District Clerk of BlackHawk                  County

/s/ Jessica Graham



       Case
        Case6:20-cv-02055-KEM
              1:20-cv-00069 Document
                               Document
                                     1-2 3Filed
                                            Filed
                                                07/27/20
                                                  07/28/20Page
                                                           Page5454
                                                                  ofof
                                                                     9090
              E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




              IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY


 HUS HARI BULJIC INDIVIDUALLY AND AS
 ADMINISTRATOR OF THE ESTATE OF SEDIKA                             Case No.
 BULJIC, HONARIO GARCIA INDIVIDUALLY AND
 AS ADMINISTRATOR OF THE ESTATE OF
 REBERIANO LENO GARCIA, AND ARTURO DE                             ORIGINAL NOTICE
 JESUS HERNANDEZ AND MIGUEL ANGEL
 HERNANDEZ AS CO-ADMINISTRATORS OF THE
 ESTATE JOSE LUIS AYALA, JR.,

                  PLAINTIFFS,

         V.

 TYSON FOODS, INC., TYSON FRESH MEATS,
 INC., JOHN H. TYSON, NOEL W. WHITE, DEAN
 BANKS, STEPHEN R. STOUFFER, TOM
 BROWER, MARY A. OLEKSIUK, ELIZABETH
 CROSTON, TOM HART, HAMDIJA BEGANOVIC,
 JAMES COOK, RAMIZ MUHELJIC, GUSTAVO
 CABAREA, PUM PISNG, ALEX BUFF, WALTER
 CIFUENTES, MUWI HLAWNCEU, CODY
 BRUSTKERN, MARK SMITH, AND JOHN/JANE
 DOES 1-10,

                  DEFENDANTS.


TO THE ABOVE-NAMED DEFENDANT ELIZABETH CROSTON:

       You are hereby notified that a Petition is now on file in the office of the clerk of this court
naming you in this action. A copy of the petition is attached to this notice. The Plaintiff=s
attorneys are Thomas P. Frerichs, Frerichs Law Office, PC, 106 East 4th Street, PO Box 328,
Waterloo, Iowa 50704-0328 and John J. Rausch, Rausch Law Firm, PLLC, 3909 University Ave.,
P.O. Box 905, Waterloo, IA 50704-0905.

        You are further notified that the above case has been filed in a county that utilizes electronic
filing. Unless, within 20 days after service of this original notice upon you, you serve, and within
a reasonable time thereafter file a motion or answer in the Iowa District Court for Black Hawk
County, at the courthouse in Waterloo, Iowa, judgment by default will be rendered against you for
the relief demanded in the petition.

      THIS CASE HAS BEEN FILED IN A COUNTY THAT UTILIZES ELECTRONIC
FILING. You must register to eFile through the Iowa Judicial Branch website at




         Case
          Case6:20-cv-02055-KEM
                1:20-cv-00069 Document
                                 Document
                                       1-2 3Filed
                                              Filed
                                                  07/27/20
                                                    07/28/20Page
                                                             Page5555
                                                                    ofof
                                                                       9090
           E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




https://www.iowacourts.state.ia.us/Efile and obtain a log in and password for filing and viewing
documents in your case and for receiving service and notices from the court. Please see Iowa Court
Rules Chapter 16 for information on electronic filing and Iowa Court Rules Chapter 16, division
VI regarding the protection of personal information in court filings.

NOTE: The attorney who is expected to represent you should be promptly advised by you of the
service of this notice.

If you require the assistance of auxiliary aids or services to participate in court because of a
disability, immediately call your district ADA coordinator at (319) 833-3332. (If you are
hearing impaired, call Relay Iowa TTY at 1-800-735-2942)




        Case
         Case6:20-cv-02055-KEM
               1:20-cv-00069 Document
                                Document
                                      1-2 3Filed
                                             Filed
                                                 07/27/20
                                                   07/28/20Page
                                                            Page5656
                                                                   ofof
                                                                      9090
              E-FILED 2020 JUN 25 2:57 PM BLACKHAWK - CLERK OF DISTRICT COURT




STATE OF IOWA JUDICIARY                                                      Case No.   LACV140521
                                                                             County     BlackHawk
Case Title    H BULJIC ETAL VS TYSON FOODS INC ETAL

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (319) 833-3332 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued    06/25/2020 02:57:14 PM




District Clerk of BlackHawk                  County

/s/ Jessica Graham



       Case
        Case6:20-cv-02055-KEM
              1:20-cv-00069 Document
                               Document
                                     1-2 3Filed
                                            Filed
                                                07/27/20
                                                  07/28/20Page
                                                           Page5757
                                                                  ofof
                                                                     9090
              E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




              IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY


 HUS HARI BULJIC INDIVIDUALLY AND AS
 ADMINISTRATOR OF THE ESTATE OF SEDIKA                             Case No.
 BULJIC, HONARIO GARCIA INDIVIDUALLY AND
 AS ADMINISTRATOR OF THE ESTATE OF
 REBERIANO LENO GARCIA, AND ARTURO DE                             ORIGINAL NOTICE
 JESUS HERNANDEZ AND MIGUEL ANGEL
 HERNANDEZ AS CO-ADMINISTRATORS OF THE
 ESTATE JOSE LUIS AYALA, JR.,

                  PLAINTIFFS,

         V.

 TYSON FOODS, INC., TYSON FRESH MEATS,
 INC., JOHN H. TYSON, NOEL W. WHITE, DEAN
 BANKS, STEPHEN R. STOUFFER, TOM
 BROWER, MARY A. OLEKSIUK, ELIZABETH
 CROSTON, TOM HART, HAMDIJA BEGANOVIC,
 JAMES COOK, RAMIZ MUHELJIC, GUSTAVO
 CABAREA, PUM PISNG, ALEX BUFF, WALTER
 CIFUENTES, MUWI HLAWNCEU, CODY
 BRUSTKERN, MARK SMITH, AND JOHN/JANE
 DOES 1-10,

                  DEFENDANTS.


TO THE ABOVE-NAMED DEFENDANT TOM HART:

       You are hereby notified that a Petition is now on file in the office of the clerk of this court
naming you in this action. A copy of the petition is attached to this notice. The Plaintiff=s
attorneys are Thomas P. Frerichs, Frerichs Law Office, PC, 106 East 4th Street, PO Box 328,
Waterloo, Iowa 50704-0328 and John J. Rausch, Rausch Law Firm, PLLC, 3909 University Ave.,
P.O. Box 905, Waterloo, IA 50704-0905.

        You are further notified that the above case has been filed in a county that utilizes electronic
filing. Unless, within 20 days after service of this original notice upon you, you serve, and within
a reasonable time thereafter file a motion or answer in the Iowa District Court for Black Hawk
County, at the courthouse in Waterloo, Iowa, judgment by default will be rendered against you for
the relief demanded in the petition.

      THIS CASE HAS BEEN FILED IN A COUNTY THAT UTILIZES ELECTRONIC
FILING. You must register to eFile through the Iowa Judicial Branch website at




         Case
          Case6:20-cv-02055-KEM
                1:20-cv-00069 Document
                                 Document
                                       1-2 3Filed
                                              Filed
                                                  07/27/20
                                                    07/28/20Page
                                                             Page5858
                                                                    ofof
                                                                       9090
           E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




https://www.iowacourts.state.ia.us/Efile and obtain a log in and password for filing and viewing
documents in your case and for receiving service and notices from the court. Please see Iowa Court
Rules Chapter 16 for information on electronic filing and Iowa Court Rules Chapter 16, division
VI regarding the protection of personal information in court filings.

NOTE: The attorney who is expected to represent you should be promptly advised by you of the
service of this notice.

If you require the assistance of auxiliary aids or services to participate in court because of a
disability, immediately call your district ADA coordinator at (319) 833-3332. (If you are
hearing impaired, call Relay Iowa TTY at 1-800-735-2942)




        Case
         Case6:20-cv-02055-KEM
               1:20-cv-00069 Document
                                Document
                                      1-2 3Filed
                                             Filed
                                                 07/27/20
                                                   07/28/20Page
                                                            Page5959
                                                                   ofof
                                                                      9090
              E-FILED 2020 JUN 25 2:57 PM BLACKHAWK - CLERK OF DISTRICT COURT




STATE OF IOWA JUDICIARY                                                      Case No.   LACV140521
                                                                             County     BlackHawk
Case Title    H BULJIC ETAL VS TYSON FOODS INC ETAL

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (319) 833-3332 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued    06/25/2020 02:57:14 PM




District Clerk of BlackHawk                  County

/s/ Jessica Graham



       Case
        Case6:20-cv-02055-KEM
              1:20-cv-00069 Document
                               Document
                                     1-2 3Filed
                                            Filed
                                                07/27/20
                                                  07/28/20Page
                                                           Page6060
                                                                  ofof
                                                                     9090
              E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




              IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY


 HUS HARI BULJIC INDIVIDUALLY AND AS
 ADMINISTRATOR OF THE ESTATE OF SEDIKA                             Case No.
 BULJIC, HONARIO GARCIA INDIVIDUALLY AND
 AS ADMINISTRATOR OF THE ESTATE OF
 REBERIANO LENO GARCIA, AND ARTURO DE                             ORIGINAL NOTICE
 JESUS HERNANDEZ AND MIGUEL ANGEL
 HERNANDEZ AS CO-ADMINISTRATORS OF THE
 ESTATE JOSE LUIS AYALA, JR.,

                  PLAINTIFFS,

         V.

 TYSON FOODS, INC., TYSON FRESH MEATS,
 INC., JOHN H. TYSON, NOEL W. WHITE, DEAN
 BANKS, STEPHEN R. STOUFFER, TOM
 BROWER, MARY A. OLEKSIUK, ELIZABETH
 CROSTON, TOM HART, HAMDIJA BEGANOVIC,
 JAMES COOK, RAMIZ MUHELJIC, GUSTAVO
 CABAREA, PUM PISNG, ALEX BUFF, WALTER
 CIFUENTES, MUWI HLAWNCEU, CODY
 BRUSTKERN, MARK SMITH, AND JOHN/JANE
 DOES 1-10,

                  DEFENDANTS.


TO THE ABOVE-NAMED DEFENDANT HAMDIJA BEGANOVIC:

       You are hereby notified that a Petition is now on file in the office of the clerk of this court
naming you in this action. A copy of the petition is attached to this notice. The Plaintiff=s
attorneys are Thomas P. Frerichs, Frerichs Law Office, PC, 106 East 4th Street, PO Box 328,
Waterloo, Iowa 50704-0328 and John J. Rausch, Rausch Law Firm, PLLC, 3909 University Ave.,
P.O. Box 905, Waterloo, IA 50704-0905.

        You are further notified that the above case has been filed in a county that utilizes electronic
filing. Unless, within 20 days after service of this original notice upon you, you serve, and within
a reasonable time thereafter file a motion or answer in the Iowa District Court for Black Hawk
County, at the courthouse in Waterloo, Iowa, judgment by default will be rendered against you for
the relief demanded in the petition.

      THIS CASE HAS BEEN FILED IN A COUNTY THAT UTILIZES ELECTRONIC
FILING. You must register to eFile through the Iowa Judicial Branch website at




         Case
          Case6:20-cv-02055-KEM
                1:20-cv-00069 Document
                                 Document
                                       1-2 3Filed
                                              Filed
                                                  07/27/20
                                                    07/28/20Page
                                                             Page6161
                                                                    ofof
                                                                       9090
           E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




https://www.iowacourts.state.ia.us/Efile and obtain a log in and password for filing and viewing
documents in your case and for receiving service and notices from the court. Please see Iowa Court
Rules Chapter 16 for information on electronic filing and Iowa Court Rules Chapter 16, division
VI regarding the protection of personal information in court filings.

NOTE: The attorney who is expected to represent you should be promptly advised by you of the
service of this notice.

If you require the assistance of auxiliary aids or services to participate in court because of a
disability, immediately call your district ADA coordinator at (319) 833-3332. (If you are
hearing impaired, call Relay Iowa TTY at 1-800-735-2942)




        Case
         Case6:20-cv-02055-KEM
               1:20-cv-00069 Document
                                Document
                                      1-2 3Filed
                                             Filed
                                                 07/27/20
                                                   07/28/20Page
                                                            Page6262
                                                                   ofof
                                                                      9090
              E-FILED 2020 JUN 25 2:57 PM BLACKHAWK - CLERK OF DISTRICT COURT




STATE OF IOWA JUDICIARY                                                      Case No.   LACV140521
                                                                             County     BlackHawk
Case Title    H BULJIC ETAL VS TYSON FOODS INC ETAL

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (319) 833-3332 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued    06/25/2020 02:57:14 PM




District Clerk of BlackHawk                  County

/s/ Jessica Graham



       Case
        Case6:20-cv-02055-KEM
              1:20-cv-00069 Document
                               Document
                                     1-2 3Filed
                                            Filed
                                                07/27/20
                                                  07/28/20Page
                                                           Page6363
                                                                  ofof
                                                                     9090
              E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




              IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY


 HUS HARI BULJIC INDIVIDUALLY AND AS
 ADMINISTRATOR OF THE ESTATE OF SEDIKA                             Case No.
 BULJIC, HONARIO GARCIA INDIVIDUALLY AND
 AS ADMINISTRATOR OF THE ESTATE OF
 REBERIANO LENO GARCIA, AND ARTURO DE                             ORIGINAL NOTICE
 JESUS HERNANDEZ AND MIGUEL ANGEL
 HERNANDEZ AS CO-ADMINISTRATORS OF THE
 ESTATE JOSE LUIS AYALA, JR.,

                  PLAINTIFFS,

         V.

 TYSON FOODS, INC., TYSON FRESH MEATS,
 INC., JOHN H. TYSON, NOEL W. WHITE, DEAN
 BANKS, STEPHEN R. STOUFFER, TOM
 BROWER, MARY A. OLEKSIUK, ELIZABETH
 CROSTON, TOM HART, HAMDIJA BEGANOVIC,
 JAMES COOK, RAMIZ MUHELJIC, GUSTAVO
 CABAREA, PUM PISNG, ALEX BUFF, WALTER
 CIFUENTES, MUWI HLAWNCEU, CODY
 BRUSTKERN, MARK SMITH, AND JOHN/JANE
 DOES 1-10,

                  DEFENDANTS.


TO THE ABOVE-NAMED DEFENDANT JAMES COOK:

       You are hereby notified that a Petition is now on file in the office of the clerk of this court
naming you in this action. A copy of the petition is attached to this notice. The Plaintiff=s
attorneys are Thomas P. Frerichs, Frerichs Law Office, PC, 106 East 4th Street, PO Box 328,
Waterloo, Iowa 50704-0328 and John J. Rausch, Rausch Law Firm, PLLC, 3909 University Ave.,
P.O. Box 905, Waterloo, IA 50704-0905.

        You are further notified that the above case has been filed in a county that utilizes electronic
filing. Unless, within 20 days after service of this original notice upon you, you serve, and within
a reasonable time thereafter file a motion or answer in the Iowa District Court for Black Hawk
County, at the courthouse in Waterloo, Iowa, judgment by default will be rendered against you for
the relief demanded in the petition.

      THIS CASE HAS BEEN FILED IN A COUNTY THAT UTILIZES ELECTRONIC
FILING. You must register to eFile through the Iowa Judicial Branch website at




         Case
          Case6:20-cv-02055-KEM
                1:20-cv-00069 Document
                                 Document
                                       1-2 3Filed
                                              Filed
                                                  07/27/20
                                                    07/28/20Page
                                                             Page6464
                                                                    ofof
                                                                       9090
           E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




https://www.iowacourts.state.ia.us/Efile and obtain a log in and password for filing and viewing
documents in your case and for receiving service and notices from the court. Please see Iowa Court
Rules Chapter 16 for information on electronic filing and Iowa Court Rules Chapter 16, division
VI regarding the protection of personal information in court filings.

NOTE: The attorney who is expected to represent you should be promptly advised by you of the
service of this notice.

If you require the assistance of auxiliary aids or services to participate in court because of a
disability, immediately call your district ADA coordinator at (319) 833-3332. (If you are
hearing impaired, call Relay Iowa TTY at 1-800-735-2942)




        Case
         Case6:20-cv-02055-KEM
               1:20-cv-00069 Document
                                Document
                                      1-2 3Filed
                                             Filed
                                                 07/27/20
                                                   07/28/20Page
                                                            Page6565
                                                                   ofof
                                                                      9090
              E-FILED 2020 JUN 25 2:57 PM BLACKHAWK - CLERK OF DISTRICT COURT




STATE OF IOWA JUDICIARY                                                      Case No.   LACV140521
                                                                             County     BlackHawk
Case Title    H BULJIC ETAL VS TYSON FOODS INC ETAL

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (319) 833-3332 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued    06/25/2020 02:57:14 PM




District Clerk of BlackHawk                  County

/s/ Jessica Graham



       Case
        Case6:20-cv-02055-KEM
              1:20-cv-00069 Document
                               Document
                                     1-2 3Filed
                                            Filed
                                                07/27/20
                                                  07/28/20Page
                                                           Page6666
                                                                  ofof
                                                                     9090
              E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




              IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY


 HUS HARI BULJIC INDIVIDUALLY AND AS
 ADMINISTRATOR OF THE ESTATE OF SEDIKA                             Case No.
 BULJIC, HONARIO GARCIA INDIVIDUALLY AND
 AS ADMINISTRATOR OF THE ESTATE OF
 REBERIANO LENO GARCIA, AND ARTURO DE                             ORIGINAL NOTICE
 JESUS HERNANDEZ AND MIGUEL ANGEL
 HERNANDEZ AS CO-ADMINISTRATORS OF THE
 ESTATE JOSE LUIS AYALA, JR.,

                  PLAINTIFFS,

         V.

 TYSON FOODS, INC., TYSON FRESH MEATS,
 INC., JOHN H. TYSON, NOEL W. WHITE, DEAN
 BANKS, STEPHEN R. STOUFFER, TOM
 BROWER, MARY A. OLEKSIUK, ELIZABETH
 CROSTON, TOM HART, HAMDIJA BEGANOVIC,
 JAMES COOK, RAMIZ MUHELJIC, GUSTAVO
 CABAREA, PUM PISNG, ALEX BUFF, WALTER
 CIFUENTES, MUWI HLAWNCEU, CODY
 BRUSTKERN, MARK SMITH, AND JOHN/JANE
 DOES 1-10,

                  DEFENDANTS.


TO THE ABOVE-NAMED DEFENDANT RAMIZ MUHELJIC:

       You are hereby notified that a Petition is now on file in the office of the clerk of this court
naming you in this action. A copy of the petition is attached to this notice. The Plaintiff=s
attorneys are Thomas P. Frerichs, Frerichs Law Office, PC, 106 East 4th Street, PO Box 328,
Waterloo, Iowa 50704-0328 and John J. Rausch, Rausch Law Firm, PLLC, 3909 University Ave.,
P.O. Box 905, Waterloo, IA 50704-0905.

        You are further notified that the above case has been filed in a county that utilizes electronic
filing. Unless, within 20 days after service of this original notice upon you, you serve, and within
a reasonable time thereafter file a motion or answer in the Iowa District Court for Black Hawk
County, at the courthouse in Waterloo, Iowa, judgment by default will be rendered against you for
the relief demanded in the petition.

      THIS CASE HAS BEEN FILED IN A COUNTY THAT UTILIZES ELECTRONIC
FILING. You must register to eFile through the Iowa Judicial Branch website at




         Case
          Case6:20-cv-02055-KEM
                1:20-cv-00069 Document
                                 Document
                                       1-2 3Filed
                                              Filed
                                                  07/27/20
                                                    07/28/20Page
                                                             Page6767
                                                                    ofof
                                                                       9090
           E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




https://www.iowacourts.state.ia.us/Efile and obtain a log in and password for filing and viewing
documents in your case and for receiving service and notices from the court. Please see Iowa Court
Rules Chapter 16 for information on electronic filing and Iowa Court Rules Chapter 16, division
VI regarding the protection of personal information in court filings.

NOTE: The attorney who is expected to represent you should be promptly advised by you of the
service of this notice.

If you require the assistance of auxiliary aids or services to participate in court because of a
disability, immediately call your district ADA coordinator at (319) 833-3332. (If you are
hearing impaired, call Relay Iowa TTY at 1-800-735-2942)




        Case
         Case6:20-cv-02055-KEM
               1:20-cv-00069 Document
                                Document
                                      1-2 3Filed
                                             Filed
                                                 07/27/20
                                                   07/28/20Page
                                                            Page6868
                                                                   ofof
                                                                      9090
              E-FILED 2020 JUN 25 2:57 PM BLACKHAWK - CLERK OF DISTRICT COURT




STATE OF IOWA JUDICIARY                                                      Case No.   LACV140521
                                                                             County     BlackHawk
Case Title    H BULJIC ETAL VS TYSON FOODS INC ETAL

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (319) 833-3332 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued    06/25/2020 02:57:14 PM




District Clerk of BlackHawk                  County

/s/ Jessica Graham



       Case
        Case6:20-cv-02055-KEM
              1:20-cv-00069 Document
                               Document
                                     1-2 3Filed
                                            Filed
                                                07/27/20
                                                  07/28/20Page
                                                           Page6969
                                                                  ofof
                                                                     9090
              E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




              IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY


 HUS HARI BULJIC INDIVIDUALLY AND AS
 ADMINISTRATOR OF THE ESTATE OF SEDIKA                             Case No.
 BULJIC, HONARIO GARCIA INDIVIDUALLY AND
 AS ADMINISTRATOR OF THE ESTATE OF
 REBERIANO LENO GARCIA, AND ARTURO DE                             ORIGINAL NOTICE
 JESUS HERNANDEZ AND MIGUEL ANGEL
 HERNANDEZ AS CO-ADMINISTRATORS OF THE
 ESTATE JOSE LUIS AYALA, JR.,

                  PLAINTIFFS,

         V.

 TYSON FOODS, INC., TYSON FRESH MEATS,
 INC., JOHN H. TYSON, NOEL W. WHITE, DEAN
 BANKS, STEPHEN R. STOUFFER, TOM
 BROWER, MARY A. OLEKSIUK, ELIZABETH
 CROSTON, TOM HART, HAMDIJA BEGANOVIC,
 JAMES COOK, RAMIZ MUHELJIC, GUSTAVO
 CABAREA, PUM PISNG, ALEX BUFF, WALTER
 CIFUENTES, MUWI HLAWNCEU, CODY
 BRUSTKERN, MARK SMITH, AND JOHN/JANE
 DOES 1-10,

                  DEFENDANTS.


TO THE ABOVE-NAMED DEFENDANT GUSTAVO CABAREA:

       You are hereby notified that a Petition is now on file in the office of the clerk of this court
naming you in this action. A copy of the petition is attached to this notice. The Plaintiff=s
attorneys are Thomas P. Frerichs, Frerichs Law Office, PC, 106 East 4th Street, PO Box 328,
Waterloo, Iowa 50704-0328 and John J. Rausch, Rausch Law Firm, PLLC, 3909 University Ave.,
P.O. Box 905, Waterloo, IA 50704-0905.

        You are further notified that the above case has been filed in a county that utilizes electronic
filing. Unless, within 20 days after service of this original notice upon you, you serve, and within
a reasonable time thereafter file a motion or answer in the Iowa District Court for Black Hawk
County, at the courthouse in Waterloo, Iowa, judgment by default will be rendered against you for
the relief demanded in the petition.

      THIS CASE HAS BEEN FILED IN A COUNTY THAT UTILIZES ELECTRONIC
FILING. You must register to eFile through the Iowa Judicial Branch website at




         Case
          Case6:20-cv-02055-KEM
                1:20-cv-00069 Document
                                 Document
                                       1-2 3Filed
                                              Filed
                                                  07/27/20
                                                    07/28/20Page
                                                             Page7070
                                                                    ofof
                                                                       9090
           E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




https://www.iowacourts.state.ia.us/Efile and obtain a log in and password for filing and viewing
documents in your case and for receiving service and notices from the court. Please see Iowa Court
Rules Chapter 16 for information on electronic filing and Iowa Court Rules Chapter 16, division
VI regarding the protection of personal information in court filings.

NOTE: The attorney who is expected to represent you should be promptly advised by you of the
service of this notice.

If you require the assistance of auxiliary aids or services to participate in court because of a
disability, immediately call your district ADA coordinator at (319) 833-3332. (If you are
hearing impaired, call Relay Iowa TTY at 1-800-735-2942)




        Case
         Case6:20-cv-02055-KEM
               1:20-cv-00069 Document
                                Document
                                      1-2 3Filed
                                             Filed
                                                 07/27/20
                                                   07/28/20Page
                                                            Page7171
                                                                   ofof
                                                                      9090
              E-FILED 2020 JUN 25 2:57 PM BLACKHAWK - CLERK OF DISTRICT COURT




STATE OF IOWA JUDICIARY                                                      Case No.   LACV140521
                                                                             County     BlackHawk
Case Title    H BULJIC ETAL VS TYSON FOODS INC ETAL

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (319) 833-3332 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued    06/25/2020 02:57:14 PM




District Clerk of BlackHawk                  County

/s/ Jessica Graham



       Case
        Case6:20-cv-02055-KEM
              1:20-cv-00069 Document
                               Document
                                     1-2 3Filed
                                            Filed
                                                07/27/20
                                                  07/28/20Page
                                                           Page7272
                                                                  ofof
                                                                     9090
              E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




              IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY


 HUS HARI BULJIC INDIVIDUALLY AND AS
 ADMINISTRATOR OF THE ESTATE OF SEDIKA                             Case No.
 BULJIC, HONARIO GARCIA INDIVIDUALLY AND
 AS ADMINISTRATOR OF THE ESTATE OF
 REBERIANO LENO GARCIA, AND ARTURO DE                             ORIGINAL NOTICE
 JESUS HERNANDEZ AND MIGUEL ANGEL
 HERNANDEZ AS CO-ADMINISTRATORS OF THE
 ESTATE JOSE LUIS AYALA, JR.,

                  PLAINTIFFS,

         V.

 TYSON FOODS, INC., TYSON FRESH MEATS,
 INC., JOHN H. TYSON, NOEL W. WHITE, DEAN
 BANKS, STEPHEN R. STOUFFER, TOM
 BROWER, MARY A. OLEKSIUK, ELIZABETH
 CROSTON, TOM HART, HAMDIJA BEGANOVIC,
 JAMES COOK, RAMIZ MUHELJIC, GUSTAVO
 CABAREA, PUM PISNG, ALEX BUFF, WALTER
 CIFUENTES, MUWI HLAWNCEU, CODY
 BRUSTKERN, MARK SMITH, AND JOHN/JANE
 DOES 1-10,

                  DEFENDANTS.


TO THE ABOVE-NAMED DEFENDANT PUM PISNG:

       You are hereby notified that a Petition is now on file in the office of the clerk of this court
naming you in this action. A copy of the petition is attached to this notice. The Plaintiff=s
attorneys are Thomas P. Frerichs, Frerichs Law Office, PC, 106 East 4th Street, PO Box 328,
Waterloo, Iowa 50704-0328 and John J. Rausch, Rausch Law Firm, PLLC, 3909 University Ave.,
P.O. Box 905, Waterloo, IA 50704-0905.

        You are further notified that the above case has been filed in a county that utilizes electronic
filing. Unless, within 20 days after service of this original notice upon you, you serve, and within
a reasonable time thereafter file a motion or answer in the Iowa District Court for Black Hawk
County, at the courthouse in Waterloo, Iowa, judgment by default will be rendered against you for
the relief demanded in the petition.

      THIS CASE HAS BEEN FILED IN A COUNTY THAT UTILIZES ELECTRONIC
FILING. You must register to eFile through the Iowa Judicial Branch website at




         Case
          Case6:20-cv-02055-KEM
                1:20-cv-00069 Document
                                 Document
                                       1-2 3Filed
                                              Filed
                                                  07/27/20
                                                    07/28/20Page
                                                             Page7373
                                                                    ofof
                                                                       9090
           E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




https://www.iowacourts.state.ia.us/Efile and obtain a log in and password for filing and viewing
documents in your case and for receiving service and notices from the court. Please see Iowa Court
Rules Chapter 16 for information on electronic filing and Iowa Court Rules Chapter 16, division
VI regarding the protection of personal information in court filings.

NOTE: The attorney who is expected to represent you should be promptly advised by you of the
service of this notice.

If you require the assistance of auxiliary aids or services to participate in court because of a
disability, immediately call your district ADA coordinator at (319) 833-3332. (If you are
hearing impaired, call Relay Iowa TTY at 1-800-735-2942)




        Case
         Case6:20-cv-02055-KEM
               1:20-cv-00069 Document
                                Document
                                      1-2 3Filed
                                             Filed
                                                 07/27/20
                                                   07/28/20Page
                                                            Page7474
                                                                   ofof
                                                                      9090
              E-FILED 2020 JUN 25 2:57 PM BLACKHAWK - CLERK OF DISTRICT COURT




STATE OF IOWA JUDICIARY                                                      Case No.   LACV140521
                                                                             County     BlackHawk
Case Title    H BULJIC ETAL VS TYSON FOODS INC ETAL

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (319) 833-3332 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued    06/25/2020 02:57:14 PM




District Clerk of BlackHawk                  County

/s/ Jessica Graham



       Case
        Case6:20-cv-02055-KEM
              1:20-cv-00069 Document
                               Document
                                     1-2 3Filed
                                            Filed
                                                07/27/20
                                                  07/28/20Page
                                                           Page7575
                                                                  ofof
                                                                     9090
              E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




              IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY


 HUS HARI BULJIC INDIVIDUALLY AND AS
 ADMINISTRATOR OF THE ESTATE OF SEDIKA                             Case No.
 BULJIC, HONARIO GARCIA INDIVIDUALLY AND
 AS ADMINISTRATOR OF THE ESTATE OF
 REBERIANO LENO GARCIA, AND ARTURO DE                             ORIGINAL NOTICE
 JESUS HERNANDEZ AND MIGUEL ANGEL
 HERNANDEZ AS CO-ADMINISTRATORS OF THE
 ESTATE JOSE LUIS AYALA, JR.,

                  PLAINTIFFS,

         V.

 TYSON FOODS, INC., TYSON FRESH MEATS,
 INC., JOHN H. TYSON, NOEL W. WHITE, DEAN
 BANKS, STEPHEN R. STOUFFER, TOM
 BROWER, MARY A. OLEKSIUK, ELIZABETH
 CROSTON, TOM HART, HAMDIJA BEGANOVIC,
 JAMES COOK, RAMIZ MUHELJIC, GUSTAVO
 CABAREA, PUM PISNG, ALEX BUFF, WALTER
 CIFUENTES, MUWI HLAWNCEU, CODY
 BRUSTKERN, MARK SMITH, AND JOHN/JANE
 DOES 1-10,

                  DEFENDANTS.


TO THE ABOVE-NAMED DEFENDANT ALEX BUFF:

       You are hereby notified that a Petition is now on file in the office of the clerk of this court
naming you in this action. A copy of the petition is attached to this notice. The Plaintiff=s
attorneys are Thomas P. Frerichs, Frerichs Law Office, PC, 106 East 4th Street, PO Box 328,
Waterloo, Iowa 50704-0328 and John J. Rausch, Rausch Law Firm, PLLC, 3909 University Ave.,
P.O. Box 905, Waterloo, IA 50704-0905.

        You are further notified that the above case has been filed in a county that utilizes electronic
filing. Unless, within 20 days after service of this original notice upon you, you serve, and within
a reasonable time thereafter file a motion or answer in the Iowa District Court for Black Hawk
County, at the courthouse in Waterloo, Iowa, judgment by default will be rendered against you for
the relief demanded in the petition.

      THIS CASE HAS BEEN FILED IN A COUNTY THAT UTILIZES ELECTRONIC
FILING. You must register to eFile through the Iowa Judicial Branch website at




         Case
          Case6:20-cv-02055-KEM
                1:20-cv-00069 Document
                                 Document
                                       1-2 3Filed
                                              Filed
                                                  07/27/20
                                                    07/28/20Page
                                                             Page7676
                                                                    ofof
                                                                       9090
           E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




https://www.iowacourts.state.ia.us/Efile and obtain a log in and password for filing and viewing
documents in your case and for receiving service and notices from the court. Please see Iowa Court
Rules Chapter 16 for information on electronic filing and Iowa Court Rules Chapter 16, division
VI regarding the protection of personal information in court filings.

NOTE: The attorney who is expected to represent you should be promptly advised by you of the
service of this notice.

If you require the assistance of auxiliary aids or services to participate in court because of a
disability, immediately call your district ADA coordinator at (319) 833-3332. (If you are
hearing impaired, call Relay Iowa TTY at 1-800-735-2942)




        Case
         Case6:20-cv-02055-KEM
               1:20-cv-00069 Document
                                Document
                                      1-2 3Filed
                                             Filed
                                                 07/27/20
                                                   07/28/20Page
                                                            Page7777
                                                                   ofof
                                                                      9090
              E-FILED 2020 JUN 25 2:57 PM BLACKHAWK - CLERK OF DISTRICT COURT




STATE OF IOWA JUDICIARY                                                      Case No.   LACV140521
                                                                             County     BlackHawk
Case Title    H BULJIC ETAL VS TYSON FOODS INC ETAL

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (319) 833-3332 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued    06/25/2020 02:57:14 PM




District Clerk of BlackHawk                  County

/s/ Jessica Graham



       Case
        Case6:20-cv-02055-KEM
              1:20-cv-00069 Document
                               Document
                                     1-2 3Filed
                                            Filed
                                                07/27/20
                                                  07/28/20Page
                                                           Page7878
                                                                  ofof
                                                                     9090
              E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




              IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY


 HUS HARI BULJIC INDIVIDUALLY AND AS
 ADMINISTRATOR OF THE ESTATE OF SEDIKA                             Case No.
 BULJIC, HONARIO GARCIA INDIVIDUALLY AND
 AS ADMINISTRATOR OF THE ESTATE OF
 REBERIANO LENO GARCIA, AND ARTURO DE                             ORIGINAL NOTICE
 JESUS HERNANDEZ AND MIGUEL ANGEL
 HERNANDEZ AS CO-ADMINISTRATORS OF THE
 ESTATE JOSE LUIS AYALA, JR.,

                  PLAINTIFFS,

         V.

 TYSON FOODS, INC., TYSON FRESH MEATS,
 INC., JOHN H. TYSON, NOEL W. WHITE, DEAN
 BANKS, STEPHEN R. STOUFFER, TOM
 BROWER, MARY A. OLEKSIUK, ELIZABETH
 CROSTON, TOM HART, HAMDIJA BEGANOVIC,
 JAMES COOK, RAMIZ MUHELJIC, GUSTAVO
 CABAREA, PUM PISNG, ALEX BUFF, WALTER
 CIFUENTES, MUWI HLAWNCEU, CODY
 BRUSTKERN, MARK SMITH, AND JOHN/JANE
 DOES 1-10,

                  DEFENDANTS.


TO THE ABOVE-NAMED DEFENDANT WALTER CIFUENTES:

       You are hereby notified that a Petition is now on file in the office of the clerk of this court
naming you in this action. A copy of the petition is attached to this notice. The Plaintiff=s
attorneys are Thomas P. Frerichs, Frerichs Law Office, PC, 106 East 4th Street, PO Box 328,
Waterloo, Iowa 50704-0328 and John J. Rausch, Rausch Law Firm, PLLC, 3909 University Ave.,
P.O. Box 905, Waterloo, IA 50704-0905.

        You are further notified that the above case has been filed in a county that utilizes electronic
filing. Unless, within 20 days after service of this original notice upon you, you serve, and within
a reasonable time thereafter file a motion or answer in the Iowa District Court for Black Hawk
County, at the courthouse in Waterloo, Iowa, judgment by default will be rendered against you for
the relief demanded in the petition.

      THIS CASE HAS BEEN FILED IN A COUNTY THAT UTILIZES ELECTRONIC
FILING. You must register to eFile through the Iowa Judicial Branch website at




         Case
          Case6:20-cv-02055-KEM
                1:20-cv-00069 Document
                                 Document
                                       1-2 3Filed
                                              Filed
                                                  07/27/20
                                                    07/28/20Page
                                                             Page7979
                                                                    ofof
                                                                       9090
           E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




https://www.iowacourts.state.ia.us/Efile and obtain a log in and password for filing and viewing
documents in your case and for receiving service and notices from the court. Please see Iowa Court
Rules Chapter 16 for information on electronic filing and Iowa Court Rules Chapter 16, division
VI regarding the protection of personal information in court filings.

NOTE: The attorney who is expected to represent you should be promptly advised by you of the
service of this notice.

If you require the assistance of auxiliary aids or services to participate in court because of a
disability, immediately call your district ADA coordinator at (319) 833-3332. (If you are
hearing impaired, call Relay Iowa TTY at 1-800-735-2942)




        Case
         Case6:20-cv-02055-KEM
               1:20-cv-00069 Document
                                Document
                                      1-2 3Filed
                                             Filed
                                                 07/27/20
                                                   07/28/20Page
                                                            Page8080
                                                                   ofof
                                                                      9090
              E-FILED 2020 JUN 25 2:57 PM BLACKHAWK - CLERK OF DISTRICT COURT




STATE OF IOWA JUDICIARY                                                      Case No.   LACV140521
                                                                             County     BlackHawk
Case Title    H BULJIC ETAL VS TYSON FOODS INC ETAL

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (319) 833-3332 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued    06/25/2020 02:57:14 PM




District Clerk of BlackHawk                  County

/s/ Jessica Graham



       Case
        Case6:20-cv-02055-KEM
              1:20-cv-00069 Document
                               Document
                                     1-2 3Filed
                                            Filed
                                                07/27/20
                                                  07/28/20Page
                                                           Page8181
                                                                  ofof
                                                                     9090
              E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




              IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY


 HUS HARI BULJIC INDIVIDUALLY AND AS
 ADMINISTRATOR OF THE ESTATE OF SEDIKA                             Case No.
 BULJIC, HONARIO GARCIA INDIVIDUALLY AND
 AS ADMINISTRATOR OF THE ESTATE OF
 REBERIANO LENO GARCIA, AND ARTURO DE                             ORIGINAL NOTICE
 JESUS HERNANDEZ AND MIGUEL ANGEL
 HERNANDEZ AS CO-ADMINISTRATORS OF THE
 ESTATE JOSE LUIS AYALA, JR.,

                  PLAINTIFFS,

         V.

 TYSON FOODS, INC., TYSON FRESH MEATS,
 INC., JOHN H. TYSON, NOEL W. WHITE, DEAN
 BANKS, STEPHEN R. STOUFFER, TOM
 BROWER, MARY A. OLEKSIUK, ELIZABETH
 CROSTON, TOM HART, HAMDIJA BEGANOVIC,
 JAMES COOK, RAMIZ MUHELJIC, GUSTAVO
 CABAREA, PUM PISNG, ALEX BUFF, WALTER
 CIFUENTES, MUWI HLAWNCEU, CODY
 BRUSTKERN, MARK SMITH, AND JOHN/JANE
 DOES 1-10,

                  DEFENDANTS.


TO THE ABOVE-NAMED DEFENDANT MUWI HLAWNCEU:

       You are hereby notified that a Petition is now on file in the office of the clerk of this court
naming you in this action. A copy of the petition is attached to this notice. The Plaintiff=s
attorneys are Thomas P. Frerichs, Frerichs Law Office, PC, 106 East 4th Street, PO Box 328,
Waterloo, Iowa 50704-0328 and John J. Rausch, Rausch Law Firm, PLLC, 3909 University Ave.,
P.O. Box 905, Waterloo, IA 50704-0905.

        You are further notified that the above case has been filed in a county that utilizes electronic
filing. Unless, within 20 days after service of this original notice upon you, you serve, and within
a reasonable time thereafter file a motion or answer in the Iowa District Court for Black Hawk
County, at the courthouse in Waterloo, Iowa, judgment by default will be rendered against you for
the relief demanded in the petition.

      THIS CASE HAS BEEN FILED IN A COUNTY THAT UTILIZES ELECTRONIC
FILING. You must register to eFile through the Iowa Judicial Branch website at




         Case
          Case6:20-cv-02055-KEM
                1:20-cv-00069 Document
                                 Document
                                       1-2 3Filed
                                              Filed
                                                  07/27/20
                                                    07/28/20Page
                                                             Page8282
                                                                    ofof
                                                                       9090
           E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




https://www.iowacourts.state.ia.us/Efile and obtain a log in and password for filing and viewing
documents in your case and for receiving service and notices from the court. Please see Iowa Court
Rules Chapter 16 for information on electronic filing and Iowa Court Rules Chapter 16, division
VI regarding the protection of personal information in court filings.

NOTE: The attorney who is expected to represent you should be promptly advised by you of the
service of this notice.

If you require the assistance of auxiliary aids or services to participate in court because of a
disability, immediately call your district ADA coordinator at (319) 833-3332. (If you are
hearing impaired, call Relay Iowa TTY at 1-800-735-2942)




        Case
         Case6:20-cv-02055-KEM
               1:20-cv-00069 Document
                                Document
                                      1-2 3Filed
                                             Filed
                                                 07/27/20
                                                   07/28/20Page
                                                            Page8383
                                                                   ofof
                                                                      9090
              E-FILED 2020 JUN 25 2:57 PM BLACKHAWK - CLERK OF DISTRICT COURT




STATE OF IOWA JUDICIARY                                                      Case No.   LACV140521
                                                                             County     BlackHawk
Case Title    H BULJIC ETAL VS TYSON FOODS INC ETAL

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (319) 833-3332 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued    06/25/2020 02:57:14 PM




District Clerk of BlackHawk                  County

/s/ Jessica Graham



       Case
        Case6:20-cv-02055-KEM
              1:20-cv-00069 Document
                               Document
                                     1-2 3Filed
                                            Filed
                                                07/27/20
                                                  07/28/20Page
                                                           Page8484
                                                                  ofof
                                                                     9090
              E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




              IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY


 HUS HARI BULJIC INDIVIDUALLY AND AS
 ADMINISTRATOR OF THE ESTATE OF SEDIKA                             Case No.
 BULJIC, HONARIO GARCIA INDIVIDUALLY AND
 AS ADMINISTRATOR OF THE ESTATE OF
 REBERIANO LENO GARCIA, AND ARTURO DE                             ORIGINAL NOTICE
 JESUS HERNANDEZ AND MIGUEL ANGEL
 HERNANDEZ AS CO-ADMINISTRATORS OF THE
 ESTATE JOSE LUIS AYALA, JR.,

                  PLAINTIFFS,

         V.

 TYSON FOODS, INC., TYSON FRESH MEATS,
 INC., JOHN H. TYSON, NOEL W. WHITE, DEAN
 BANKS, STEPHEN R. STOUFFER, TOM
 BROWER, MARY A. OLEKSIUK, ELIZABETH
 CROSTON, TOM HART, HAMDIJA BEGANOVIC,
 JAMES COOK, RAMIZ MUHELJIC, GUSTAVO
 CABAREA, PUM PISNG, ALEX BUFF, WALTER
 CIFUENTES, MUWI HLAWNCEU, CODY
 BRUSTKERN, MARK SMITH, AND JOHN/JANE
 DOES 1-10,

                  DEFENDANTS.


TO THE ABOVE-NAMED DEFENDANT CODY BRUSTKERN:

       You are hereby notified that a Petition is now on file in the office of the clerk of this court
naming you in this action. A copy of the petition is attached to this notice. The Plaintiff=s
attorneys are Thomas P. Frerichs, Frerichs Law Office, PC, 106 East 4th Street, PO Box 328,
Waterloo, Iowa 50704-0328 and John J. Rausch, Rausch Law Firm, PLLC, 3909 University Ave.,
P.O. Box 905, Waterloo, IA 50704-0905.

        You are further notified that the above case has been filed in a county that utilizes electronic
filing. Unless, within 20 days after service of this original notice upon you, you serve, and within
a reasonable time thereafter file a motion or answer in the Iowa District Court for Black Hawk
County, at the courthouse in Waterloo, Iowa, judgment by default will be rendered against you for
the relief demanded in the petition.

      THIS CASE HAS BEEN FILED IN A COUNTY THAT UTILIZES ELECTRONIC
FILING. You must register to eFile through the Iowa Judicial Branch website at




         Case
          Case6:20-cv-02055-KEM
                1:20-cv-00069 Document
                                 Document
                                       1-2 3Filed
                                              Filed
                                                  07/27/20
                                                    07/28/20Page
                                                             Page8585
                                                                    ofof
                                                                       9090
           E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




https://www.iowacourts.state.ia.us/Efile and obtain a log in and password for filing and viewing
documents in your case and for receiving service and notices from the court. Please see Iowa Court
Rules Chapter 16 for information on electronic filing and Iowa Court Rules Chapter 16, division
VI regarding the protection of personal information in court filings.

NOTE: The attorney who is expected to represent you should be promptly advised by you of the
service of this notice.

If you require the assistance of auxiliary aids or services to participate in court because of a
disability, immediately call your district ADA coordinator at (319) 833-3332. (If you are
hearing impaired, call Relay Iowa TTY at 1-800-735-2942)




        Case
         Case6:20-cv-02055-KEM
               1:20-cv-00069 Document
                                Document
                                      1-2 3Filed
                                             Filed
                                                 07/27/20
                                                   07/28/20Page
                                                            Page8686
                                                                   ofof
                                                                      9090
              E-FILED 2020 JUN 25 2:57 PM BLACKHAWK - CLERK OF DISTRICT COURT




STATE OF IOWA JUDICIARY                                                      Case No.   LACV140521
                                                                             County     BlackHawk
Case Title    H BULJIC ETAL VS TYSON FOODS INC ETAL

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (319) 833-3332 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued    06/25/2020 02:57:14 PM




District Clerk of BlackHawk                  County

/s/ Jessica Graham



       Case
        Case6:20-cv-02055-KEM
              1:20-cv-00069 Document
                               Document
                                     1-2 3Filed
                                            Filed
                                                07/27/20
                                                  07/28/20Page
                                                           Page8787
                                                                  ofof
                                                                     9090
              E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




              IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY


 HUS HARI BULJIC INDIVIDUALLY AND AS
 ADMINISTRATOR OF THE ESTATE OF SEDIKA                             Case No.
 BULJIC, HONARIO GARCIA INDIVIDUALLY AND
 AS ADMINISTRATOR OF THE ESTATE OF
 REBERIANO LENO GARCIA, AND ARTURO DE                             ORIGINAL NOTICE
 JESUS HERNANDEZ AND MIGUEL ANGEL
 HERNANDEZ AS CO-ADMINISTRATORS OF THE
 ESTATE JOSE LUIS AYALA, JR.,

                  PLAINTIFFS,

         V.

 TYSON FOODS, INC., TYSON FRESH MEATS,
 INC., JOHN H. TYSON, NOEL W. WHITE, DEAN
 BANKS, STEPHEN R. STOUFFER, TOM
 BROWER, MARY A. OLEKSIUK, ELIZABETH
 CROSTON, TOM HART, HAMDIJA BEGANOVIC,
 JAMES COOK, RAMIZ MUHELJIC, GUSTAVO
 CABAREA, PUM PISNG, ALEX BUFF, WALTER
 CIFUENTES, MUWI HLAWNCEU, CODY
 BRUSTKERN, MARK SMITH, AND JOHN/JANE
 DOES 1-10,

                  DEFENDANTS.


TO THE ABOVE-NAMED DEFENDANT MARK SMITH:

       You are hereby notified that a Petition is now on file in the office of the clerk of this court
naming you in this action. A copy of the petition is attached to this notice. The Plaintiff=s
attorneys are Thomas P. Frerichs, Frerichs Law Office, PC, 106 East 4th Street, PO Box 328,
Waterloo, Iowa 50704-0328 and John J. Rausch, Rausch Law Firm, PLLC, 3909 University Ave.,
P.O. Box 905, Waterloo, IA 50704-0905.

        You are further notified that the above case has been filed in a county that utilizes electronic
filing. Unless, within 20 days after service of this original notice upon you, you serve, and within
a reasonable time thereafter file a motion or answer in the Iowa District Court for Black Hawk
County, at the courthouse in Waterloo, Iowa, judgment by default will be rendered against you for
the relief demanded in the petition.

      THIS CASE HAS BEEN FILED IN A COUNTY THAT UTILIZES ELECTRONIC
FILING. You must register to eFile through the Iowa Judicial Branch website at




         Case
          Case6:20-cv-02055-KEM
                1:20-cv-00069 Document
                                 Document
                                       1-2 3Filed
                                              Filed
                                                  07/27/20
                                                    07/28/20Page
                                                             Page8888
                                                                    ofof
                                                                       9090
           E-FILED 2020 JUN 25 11:35 AM BLACKHAWK - CLERK OF DISTRICT COURT




https://www.iowacourts.state.ia.us/Efile and obtain a log in and password for filing and viewing
documents in your case and for receiving service and notices from the court. Please see Iowa Court
Rules Chapter 16 for information on electronic filing and Iowa Court Rules Chapter 16, division
VI regarding the protection of personal information in court filings.

NOTE: The attorney who is expected to represent you should be promptly advised by you of the
service of this notice.

If you require the assistance of auxiliary aids or services to participate in court because of a
disability, immediately call your district ADA coordinator at (319) 833-3332. (If you are
hearing impaired, call Relay Iowa TTY at 1-800-735-2942)




        Case
         Case6:20-cv-02055-KEM
               1:20-cv-00069 Document
                                Document
                                      1-2 3Filed
                                             Filed
                                                 07/27/20
                                                   07/28/20Page
                                                            Page8989
                                                                   ofof
                                                                      9090
              E-FILED 2020 JUN 25 2:57 PM BLACKHAWK - CLERK OF DISTRICT COURT




STATE OF IOWA JUDICIARY                                                      Case No.   LACV140521
                                                                             County     BlackHawk
Case Title    H BULJIC ETAL VS TYSON FOODS INC ETAL

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (319) 833-3332 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued    06/25/2020 02:57:14 PM




District Clerk of BlackHawk                   County

/s/ Jessica Graham



       Case
        Case6:20-cv-02055-KEM
              1:20-cv-00069 Document
                               Document
                                     1-2 3Filed
                                            Filed
                                                07/27/20
                                                  07/28/20Page
                                                           Page9090
                                                                  ofof
                                                                     9090
